

Exhibit 10.1
 
 
 
COMMON STOCK PURCHASE AGREEMENT
 
Dated as of June 17, 2010
 
by and between
 
CELSION CORPORATION
 
and
 
SMALL CAP BIOTECH VALUE, LTD.
 
 
 
 
 
 
 
 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS 
1

 
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK 
1

 
Section 2.1.
Purchase and Sale of Stock 
2

 
Section 2.2.
Closing Date; Settlement Dates 
2

 
Section 2.3.
Initial Public Announcements and Required Filings 
3

 
ARTICLE III
FIXED REQUEST TERMS 
5

 
Section 3.1.
Fixed Request Notice 
5

 
Section 3.2.
Fixed Requests 
5

 
Section 3.3.
Share Calculation. 
10

 
Section 3.4.
Limitation of Fixed Requests 
11

 
Section 3.5.
Reduction of Commitment 
12

 
Section 3.6.
Below Threshold Price. 
12

 
Section 3.7.
Settlement 
13

 
Section 3.8.
Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount
Requested. 
13

 
Section 3.9.
Failure to Deliver Shares 
14

 
Section 3.10.
Certain Limitations 
15

 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR 
17

 
Section 4.1.
Organization and Standing of the Investor 
17

 
Section 4.2.
Authorization and Power 
17

 
Section 4.3.
No Conflicts 
17

 
Section 4.4.
Investment Purpose 
18

 
Section 4.5.
Accredited Investor Status 
19

 
Section 4.6.
Reliance on Exemptions 
19

 
Section 4.7.
Information 
19

 
Section 4.8.
No Governmental Review 
20

 
Section 4.9.
No General Solicitation 
20

 
Section 4.10.
Not an Affiliate 
20

 
Section 4.11.
Statutory Underwriter Status 
20

 
Section 4.12.
Resales of Securities 
21

 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY 
21

 
Section 5.1.
Organization, Good Standing and Power 
21

 
Section 5.2.
Authorization, Enforcement 
21

 
Section 5.3.
Capitalization 
22

 
Section 5.4.
Issuance of Securities 
23

 
Section 5.5.
No Conflicts 
24

 
Section 5.6.
Commission Documents, Financial Statements 
25

 
Section 5.7.
Subsidiaries 
28

 
Section 5.8.
No Material Adverse Effect 
28

 
Section 5.9.
No Undisclosed Liabilities 
29

 
Section 5.10.
No Undisclosed Events or Circumstances 
29

 
Section 5.11.
Indebtedness; Solvency 
29

 
Section 5.12.
Title To Assets 
30

 
Section 5.13.
Actions Pending 
30

 
Section 5.14.
Compliance With Law 
31

 
Section 5.15.
Certain Fees 
32

 
Section 5.16.
Disclosure 
32

 
Section 5.17.
Operation of Business 
33

 
Section 5.18.
Environmental Compliance 
36

 
Section 5.19.
Material Agreements 
37

 
Section 5.20.
Transactions With Affiliates 
38

 
Section 5.21.
Employees 
38

 
Section 5.22.
Use of Proceeds 
38

 
Section 5.23.
Investment Company Act Status 
39

 
Section 5.24.
ERISA 
39

 
Section 5.25.
Taxes 
40

 
Section 5.26.
Insurance 
40

 
Section 5.27.
U.S. Real Property Holding Corporation 
40

 
Section 5.28.
Exemption from Registration; Valid Issuances 
41

 
Section 5.29.
No General Solicitation or Advertising 
41

 
Section 5.30.
No Integrated Offering 
41

 
Section 5.31.
Dilutive Effect 
42

 
Section 5.32.
Manipulation of Price 
42

 
Section 5.33.
Securities Act 
43

 
Section 5.34.
Listing and Maintenance Requirements 
43

 
Section 5.35.
Application of Takeover Protections 
43

 
Section 5.36.
Acknowledgement Regarding Investor’s Acquisition of Securities 
44

 
ARTICLE VI
ADDITIONAL COVENANTS 
45

 
Section 6.1.
Securities Compliance 
45

 
Section 6.2.
Reservation of Common Stock 
45

 
Section 6.3.
Registration and Listing 
45

 
Section 6.4.
Compliance with Laws. 
46

 
Section 6.5.
Keeping of Records and Books of Account; Foreign Corrupt Practices Act.46

 
Section 6.6.
Limitations on Holdings and Issuances 
48

 
Section 6.7.
Other Agreements and Alternate Transactions. 
48

 
Section 6.8.
Corporate Existence 
52

 
Section 6.9.
Fundamental Transaction 
52

 
Section 6.10.
Delivery of Registration Statement and Prospectus; Subsequent Changes 
52

 
Section 6.11.
Amendments to the Registration Statement; Prospectus Supplements 
53

 
Section 6.12.
Stop Orders 
54

 
Section 6.13.
Selling Restrictions. 
55

 
Section 6.14.
Effective Registration Statement 
56

 
Section 6.15.
Blue Sky 
56

 
Section 6.16.
Non-Public Information 
56

 
Section 6.17.
Broker/Dealer 
57

 
Section 6.18.
Additional Registration Statements 
57

 
Section 6.19.
Disclosure Schedule. 
57

 
ARTICLE VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES 
58

 
Section 7.1.
Conditions Precedent to Closing 
58

 
Section 7.2.
Conditions Precedent to a Fixed Request 
60

 
ARTICLE VIII
TERMINATION 
65

 
Section 8.1.
Termination 
65

 
Section 8.2.
Other Termination 
66

 
Section 8.3.
Effect of Termination 
67

 
ARTICLE IX
INDEMNIFICATION 
69

 
Section 9.1.
Indemnification of Investor 
69

 
Section 9.2.
Indemnification Procedures 
71

 
ARTICLE X
MISCELLANEOUS 
72

 
Section 10.1.
Fees and Expenses. 
72

 
Section 10.2.
Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial. 
76

 
Section 10.3.
Entire Agreement; Amendment 
77

 
Section 10.4.
Notices 
77

 
Section 10.5.
No Waivers 
79

 
Section 10.6.
Headings 
79

 
Section 10.7.
Construction 
80

 
Section 10.8.
Successors and Assigns 
80

 
Section 10.9.
No Third Party Beneficiaries 
80

 
Section 10.10.
Governing Law 
80

 
Section 10.11.
Survival 
81

 
Section 10.12.
Counterparts 
81

 
Section 10.13.
Publicity 
81

 
Section 10.14.
Severability 
82

 
Section 10.15.
Further Assurances 
82



Annex I.  Definitions
 
 
 
 

--------------------------------------------------------------------------------

 
COMMON STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of June 17,
2010 (this “Agreement”), by and between Small Cap Biotech Value, Ltd., a
business company incorporated under the laws of the British Virgin Islands (the
“Investor”), and Celsion Corporation, a corporation organized and existing under
the laws of the State of Delaware (the “Company”).
 
RECITALS
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to the lesser of (i) $15,000,000 of newly issued shares of
the Company’s common stock, $0.01 par value (“Common Stock”), and (ii) the
Trading Market Limit; and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) of the Securities Act (“Section 4(2)”) and Regulation D promulgated
by the Commission under the Securities Act (“Regulation D”), and upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to any or all of the investments in Common Stock to be
made hereunder; and
 
WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”),
pursuant to which the Company shall register the Registrable Securities (as
defined in the Registration Rights Agreement), upon the terms and subject to the
conditions set forth therein; and
 
WHEREAS, in consideration for the Investor’s execution and delivery of this
Agreement, the Company is concurrently causing its transfer agent to issue to
the Investor the Commitment Shares, upon the terms and subject to the conditions
set forth in this Agreement;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
Capitalized terms used in this Agreement shall have the meanings ascribed to
such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set
forth in this Agreement.
 
ARTICLE II
 
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1.                      Purchase and Sale of Stock
 
Upon the terms and subject to the conditions of this Agreement, during the
Investment Period, the Company in its discretion may issue and sell to the
Investor, and the Investor shall purchase from the Company, up to the lesser of
(i) $15,000,000 (the “Total Commitment”) of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock and (ii) the Trading Market
Limit (the “Aggregate Limit”), by the delivery to the Investor of not more than
24 separate Fixed Request Notices as provided in Article III hereof.
 
1

--------------------------------------------------------------------------------

 
 
Section 2.2.                      Closing Date; Settlement Dates
 
. This Agreement shall become effective and binding (the “Closing”) upon payment
of the Document Preparation Fee on or prior to the Closing Date pursuant to
Sections 7.1 and 10.1, the delivery of irrevocable instructions to issue the
Commitment Shares to the Investor or its designees as provided in Sections 7.1
and 10.1, the delivery of counterpart signature pages of this Agreement and the
Registration Rights Agreement executed by each of the parties hereto and
thereto, and the delivery of all other documents, instruments and writings
required to be delivered at the Closing, in each case as provided in Section
7.1, to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New
York 10166, at 5:00 p.m., New York City time, on the Closing Date. In
consideration of and in express reliance upon the representations, warranties
and covenants contained in, and upon the terms and subject to the conditions of,
this Agreement, during the Investment Period the Company shall issue and sell to
the Investor, and the Investor shall purchase from the Company, the Shares in
respect of each Fixed Request. The issuance and sale of Shares to the Investor
pursuant to any Fixed Request shall occur on the applicable Settlement Date in
accordance with Section 3.7, provided that all of the conditions precedent
thereto set forth in Article VII theretofore shall have been fulfilled on or
prior to such Settlement Date.
 
Section 2.3.                      Initial Public Announcements and Required
Filings
 
.  The Company shall, at or before 8:30 a.m., New York City time, on the first
Trading Day after the Closing Date, issue a press release (the “Press Release”)
reasonably acceptable to the Investor disclosing the execution of this Agreement
and the Registration Rights Agreement by the Company and the Investor and the
issuance of the Commitment Shares to the Investor, and briefly describing the
transactions contemplated thereby. At or before 8:30 a.m., New York City time,
on the second Trading Day following the Closing Date, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching copies of each of this Agreement, the Registration Rights
Agreement and the Press Release as exhibits thereto (including all exhibits
thereto, the “Current Report”). The Company heretofore has provided the Investor
a reasonable opportunity to comment on a draft of such Current Report and has
given due consideration to such comments. From and after the issuance of the
Press Release and the filing of the Current Report, the Company shall have
disclosed all material, nonpublic information delivered to the Investor (or the
Investor’s representatives or agents) by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees, agents or
representatives (if any) in connection with the transactions contemplated by the
Transaction Documents. The Investor covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 2.3, the Investor will maintain the
confidentiality of all disclosures made to it in connection with the
transactions contemplated by the Transaction Documents (including the existence
and terms of the transactions), except that the Investor may disclose the terms
of such transactions to its financial, accounting, legal and other advisors. Not
later than 15 calendar days following the Closing Date, the Company shall file a
Form D with respect to the Securities in accordance with Regulation D and shall
provide a copy thereof to the Investor promptly after such filing. The Company
shall prepare and file with the Commission the Registration Statement (including
the Prospectus) covering only the resale by the Investor of the Registrable
Securities in accordance with the Securities Act and the Registration Rights
Agreement. At or before 8:30 a.m. (New York City time) on the Trading Day
immediately following the Effective Date, the Company shall file with the
Commission in accordance with Rule 424(b) under the Securities Act the final
Prospectus to be used in connection with sales pursuant to the Registration
Statement. If the transactions contemplated by any Fixed Request are material to
the Company (individually or collectively with all other prior Fixed Requests,
the consummation of which have not previously been reported in any Prospectus
Supplement filed with the Commission under Rule 424(b) under the Securities Act
or in any periodic report filed by the Company with the Commission under the
Exchange Act), or if otherwise required under the Securities Act, in each case
as reasonably determined by the Company or the Investor, then, on the first
Trading Day immediately following the last Trading Day of the Pricing Period
with respect to such Fixed Request, the Company shall file with the Commission a
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act with
respect to the applicable Fixed Request(s), disclosing the total Fixed Amount
Requested or the Alternative Fixed Amount Requested (as applicable) pursuant to
such Fixed Request(s), the total number of Shares that have been (or are to be)
issued and sold to the Investor pursuant to such Fixed Request(s), the total
purchase price for the Shares subject to such Fixed Request(s), the applicable
Discount Price(s) for such Shares and the net proceeds that have been (or are to
be) received by the Company from the sale of such Shares. To the extent not
previously disclosed in the Prospectus or a Prospectus Supplement, the Company
shall disclose in its Quarterly Reports on Form 10-Q and in its Annual Reports
on Form 10-K the information described in the immediately preceding sentence
relating to any Fixed Request(s) consummated during the relevant fiscal quarter.
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
FIXED REQUEST TERMS
 
Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree as follows:
 
Section 3.1.                      Fixed Request Notice
 
.  From time to time during the Investment Period, the Company may, in its sole
discretion, no later than 9:30 a.m. (New York City time) on the first Trading
Day of the Pricing Period, provide to the Investor a Fixed Request Notice,
substantially in the form attached hereto as Exhibit B (the “Fixed Request
Notice”), which Fixed Request Notice shall become effective at 9:30 a.m. (New
York City time) on the first Trading Day of the Pricing Period specified in the
Fixed Request Notice; provided, however, that if the Company delivers the Fixed
Request Notice to the Investor later than 9:30 a.m. (New York City time) on a
Trading Day, then the first Trading Day of such Pricing Period shall not be the
Trading Day on which the Investor received such Fixed Request Notice, but rather
shall be the next Trading Day (unless a subsequent Trading Day is therein
specified). The Fixed Request Notice shall specify the Fixed Amount Requested
(up to the Maximum Fixed Amount Requested) or the number of Shares cap for the
Alternative Fixed Amount Requested (as applicable), establish the Threshold
Price for such Fixed Request and designate the first and last Trading Day of the
Pricing Period. Upon the terms and subject to the conditions of this Agreement,
the Investor is obligated to accept each Fixed Request Notice prepared and
delivered in accordance with the provisions of this Agreement.
 
3

--------------------------------------------------------------------------------

 
 
Section 3.2.                      Fixed Requests
 
.  From time to time during the Investment Period, the Company may, in its sole
discretion, deliver to the Investor a Fixed Request Notice for a specified Fixed
Amount Requested (up to the Maximum Fixed Amount Requested) or for the
Alternative Fixed Amount Requested, and the applicable discount price (the
“Discount Price”) shall be determined, in accordance with the price and share
amount parameters as set forth in the below pricing grid, and upon the terms and
subject to the conditions of this Agreement, the Investor shall purchase from
the Company the Shares subject to such Fixed Request Notice at the Discount
Price; provided, however, that (i) if an ex-dividend date is established by the
Trading Market in respect of the Common Stock on or between the first Trading
Day of the applicable Pricing Period and the applicable Settlement Date, the
Discount Price shall be reduced by the per share dividend amount and (ii) if the
Company does not elect the Alternative Fixed Amount Requested, the Company may
not deliver any single Fixed Request Notice for a specified Fixed Amount
Requested in excess of the specific dollar amount in the applicable Fixed Amount
Requested/Alternative Fixed Amount Requested column below (the “Maximum Fixed
Amount Requested”).
 
Threshold Price
Fixed Amount Requested/Alternative Fixed Amount Requested
Discount Price
Equal to or greater than $10.00
Not to exceed, at the Company’s option,
the greater of (i) $2,200,000 and (ii) the Alternative Fixed Amount Requested
 
95.000% of the VWAP
Equal to or greater than $9.00 and less than $10.00
Not to exceed, at the Company’s option,
the greater of (i) $2,000,000 and (ii) the Alternative Fixed Amount Requested
 
95.000% of the VWAP
Equal to or greater than $8.00 and less than $9.00
Not to exceed, at the Company’s option,
the greater of (i) $1,800,000 and (ii) the Alternative Fixed Amount Requested
 
95.000% of the VWAP
Equal to or greater than $7.00 and less than $8.00
Not to exceed, at the Company’s option,
the greater of (i) $1,600,000 and (ii) the Alternative Fixed Amount Requested
 
95.000% of the VWAP
 
Equal to or greater than $6.50 and less than $7.00
Not to exceed, at the Company’s option,
the greater of (i) $1,400,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $6.00 and less than $6.50
Not to exceed, at the Company’s option,
the greater of (i) $1,300,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $5.50 and less than $6.00
Not to exceed, at the Company’s option,
the greater of (i) $1,200,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $5.00 and less than $5.50
Not to exceed, at the Company’s option,
the greater of (i) $1,100,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $4.50 and less than $5.00
Not to exceed, at the Company’s option,
the greater of (i) $1,000,000 and (ii) the Alternative Fixed Amount Requested
94.000% of the VWAP
Equal to or greater than $4.00 and less than $4.50
Not to exceed, at the Company’s option,
the greater of (i) $900,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $3.50 and less than $4.00
Not to exceed, at the Company’s option,
the greater of (i) $800,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $3.00 and less than $3.50
Not to exceed, at the Company’s option,
the greater of (i) $700,000 and (ii) the Alternative Fixed Amount Requested
 
94.000% of the VWAP
 
Equal to or greater than $2.00 and less than $3.00
Not to exceed, at the Company’s option,
the greater of (i) $600,000 and (ii) the Alternative Fixed Amount Requested
94.000% of the VWAP
 



 
 
4

--------------------------------------------------------------------------------

 
Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than the greater of (i) the Alternative
Fixed Amount Requested (assuming for this purpose the election of the
Alternative Fixed Amount Requested for each Trading Day during the applicable
Pricing Period) and (ii) the Maximum Fixed Amount Requested, in each case in
respect of any Pricing Period (subject in all cases to the provisions of Section
3.10 and 6.6 of this Agreement).
 
For purposes of this Agreement, “Alternative Fixed Amount Requested” shall mean
a dollar amount equal to the aggregate sum of each product (calculated for each
Trading Day during the applicable Pricing Period for which (i) the Company has
notified the Investor in writing that the Alternative Fixed Amount Requested
shall apply to such Trading Day and (ii) the VWAP equals or exceeds the
Threshold Price) determined pursuant to the following equation (rounded to the
nearest cent):
 
DAFAR = A x B x C, where:
 
 
DAFAR = the daily allocable portion of the total Alternative Fixed Amount
Requested for the applicable Trading Day during the applicable Pricing Period,

 
A = 0.25
 
 
B = the trading volume of the Common Stock for the applicable Trading Day during
the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR
function (excluding block trades of 25,000 shares or more), and

 
C = the applicable Discount Price;
 
provided, however, that the Alternative Fixed Amount Requested shall not exceed
the dollar amount cap therefor to be specified by the Company in the applicable
Fixed Request Notice (and shall in all cases be subject to the provisions of
Section 3.10 and 6.6 of this Agreement). Notwithstanding anything herein to the
contrary, (i) if the Company has specified a dollar amount of Fixed Amount
Requested pursuant to the above pricing grid in a Fixed Request Notice, the
Company may, in its sole discretion, no later than 9:30 a.m. (New York City
time) on any Trading Day of the Pricing Period, provide to the Investor written
notice of its election of the Alternative Fixed Amount Requested with respect to
the remaining Trading Days of the applicable Pricing Period, and (ii) if the
Company has elected the Alternative Fixed Amount Requested in a Fixed Request
Notice, the Company may, in its sole discretion, no later than 9:30 a.m. (New
York City time) on any Trading Day of the Pricing Period, provide to the
Investor written notice of its election of a specific dollar amount of Fixed
Amount Requested pursuant to the above pricing grid with respect to the
remaining Trading Days of the applicable Pricing Period, in the case of each of
clauses (i) and (ii) above, which election shall become effective at 9:30 a.m.
(New York City time) on the Trading Day on which the Investor received such
notice; provided, however, that if the Company delivers such notice to the
Investor later than 9:30 a.m. (New York City time) on a Trading Day, then the
first Trading Day of such Pricing Period on which such election shall become
effective shall not be the Trading Day on which the Investor received such
notice, but rather shall be the next Trading Day (unless a subsequent Trading
Day is therein specified). The Company shall have the right to effect such
change once during any Pricing Period.
 
The date on which the Company delivers any Fixed Request Notice in accordance
with this Section 3.2 hereinafter shall be referred to as a “Fixed Request
Exercise Date”. The parties hereto hereby acknowledge and agree that the
provisions of this Section 3.2 shall not be amended or waived under any
circumstances.
 
5

--------------------------------------------------------------------------------

 
 
Section 3.3.                      Share Calculation.
 
(a)           If, with respect to any Trading Day during the applicable Pricing
Period, the Company has not elected the Alternative Fixed Amount Requested in
accordance with the provisions of Section 3.2 hereof, then, with respect to such
Trading Days during the applicable Pricing Period for which the VWAP equals or
exceeds the Threshold Price, the number of Shares to be issued by the Company to
the Investor pursuant to a Fixed Request shall equal the aggregate sum of each
quotient (calculated for each Trading Day during the applicable Pricing Period
for which (i) the Company has not elected the Alternative Fixed Amount Requested
and (ii) the VWAP equals or exceeds the Threshold Price) determined pursuant to
the following equation (rounded to the nearest whole Share):
 
N = (A x B)/C, where:
 
 
N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which (i) the Company
has not elected the Alternative Fixed Amount Requested and (ii) the VWAP equals
or exceeds the Threshold Price,

 
A = 0.10 (the “Multiplier”),
 
B = the total Fixed Amount Requested, and
 
C = the applicable Discount Price.
 
(b)           If, with respect to any Trading Day during the applicable Pricing
Period, the Company has elected the Alternative Fixed Amount Requested in
accordance with the provisions of Section 3.2 hereof, then, with respect to such
Trading Days during the applicable Pricing Period for which the VWAP equals or
exceeds the Threshold Price, the number of Shares to be issued by the Company to
the Investor pursuant to a Fixed Request shall equal the aggregate sum of each
product (calculated for each Trading Day during the applicable Pricing Period
for which (i) the Company has elected the Alternative Fixed Amount Requested and
(ii) the VWAP equals or exceeds the Threshold Price) determined pursuant to the
following equation (rounded to the nearest whole Share):
 
N = A x B, where:
 
 
N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which (i) the Company
has elected the Alternative Fixed Amount Requested and (ii) the VWAP equals or
exceeds the Threshold Price,

 
A = 0.25, and
 
 
B = the trading volume of the Common Stock for the applicable Trading Day during
the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR
function (excluding block trades of 25,000 shares or more).

 
 
 
6

--------------------------------------------------------------------------------

 
Section 3.4.                      Limitation of Fixed Requests
 
.  The Company shall not make more than one Fixed Request in each Pricing
Period.  Not less than five Trading Days shall elapse between the end of one
Pricing Period and the commencement of any other Pricing Period during the
Investment Period. There shall be permitted a maximum of 24 Fixed Requests
during the Investment Period. Each Fixed Request automatically shall expire
immediately following the last Trading Day of each Pricing Period.
 
Section 3.5.                      Reduction of Commitment
 
.  On each Settlement Date, the Investor’s Total Commitment under this Agreement
automatically (and without the need for any amendment to this Agreement) shall
be reduced, on a dollar-for-dollar basis, by the total amount of the Fixed
Request Amount for the portion of such Pricing Period paid to the Company on
such Settlement Date.
 
Section 3.6.                      Below Threshold Price.
 
(a)           With respect to any Trading Days during the applicable Pricing
Period with respect to which the Company has not elected the Alternative Fixed
Amount Requested in accordance with the provisions of Section 3.2 hereof, if the
VWAP on any such Trading Day in a Pricing Period is lower than the Threshold
Price, then for each such Trading Day the Fixed Amount Requested shall be
reduced, on a dollar-for-dollar basis, by an amount equal to the product of (x)
the Multiplier and (y) the total Fixed Amount Requested, and no Shares shall be
purchased or sold with respect to such Trading Day.  If trading in the Common
Stock on the Trading Market is suspended for any reason for more than three
hours on any Trading Day, then for each such Trading Day the Fixed Amount
Requested shall be reduced, on a dollar-for-dollar basis, as provided in the
immediately preceding sentence, and no Shares shall be purchased or sold with
respect to such Trading Day.
 
7

--------------------------------------------------------------------------------

 
 
(b)           With respect to any Trading Days during the applicable Pricing
Period with respect to which the Company has elected the Alternative Fixed
Amount Requested in accordance with the provisions of Section 3.2 hereof, if the
VWAP on any such Trading Day in a Pricing Period is lower than the Threshold
Price, then for each such Trading Day no Shares shall be purchased or sold with
respect to such Trading Day. If trading in the Common Stock on the Trading
Market is suspended for any reason for more than three hours on any Trading Day,
then for each such Trading Day no Shares shall be purchased or sold with respect
to such Trading Day.
 
Section 3.7.                      Settlement
 
. The payment for, against simultaneous delivery of, Shares in respect of each
Fixed Request shall be settled on the second Trading Day next following the last
Trading Day of each Pricing Period (the “Settlement Date”). On each Settlement
Date, the Company shall, or shall cause its transfer agent to, electronically
transfer the Shares purchased by the Investor by crediting the Investor’s or its
designees’ account (provided the Investor shall have given the Company written
notice of such designee prior to the Settlement Date) at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, which Shares shall be freely
tradable and transferable and without restriction on resale, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided that if the Shares are
received by the Investor later than 1:00 p.m., New York City time, payment
therefor shall be made with next day funds.  As set forth in Section 3.9, a
failure by the Company or its transfer agent (if applicable) to deliver such
Shares on the applicable Settlement Date shall result in the payment of
liquidated damages by the Company to the Investor.
 
Section 3.8.                      Reduction of Pricing Period; End of Pricing
Period If Alternative Fixed Amount Requested.
 
(a)           If during a Pricing Period the Company elects to reduce the number
of Trading Days in such Pricing Period, the Company shall so notify the Investor
before 9:00 a.m. (New York City time) on any Trading Day during a Pricing Period
(a “Reduction Notice”) and the last Trading Day of such Pricing Period shall be
the Trading Day immediately preceding the Trading Day on which the Investor
received such Reduction Notice; provided, however, that (i) the Company may not
elect to reduce the number of Trading Days in any such Pricing Period to less
than two Trading Days and (ii) if the Company delivers the Reduction Notice
later than 9:00 a.m. (New York City time) on a Trading Day during a Pricing
Period, then the last Trading Day of such Pricing Period instead shall be the
Trading Day on which the Investor received such Reduction Notice. Upon receipt
of a Reduction Notice, the Investor shall purchase the Shares in respect of each
Trading Day in such reduced Pricing Period for which the VWAP equals or exceeds
the Threshold Price in accordance with Section 3.3 hereof.
 
(b)           If, with respect to any Fixed Request Notice, an election by the
Company of the Alternative Fixed Amount Requested in accordance with the
provisions of Section 3.2 hereof is in then effect, the last Trading Day of the
applicable Pricing Period shall be the earliest of: (i) the Trading Day on which
the Alternative Fixed Amount Requested (calculated in accordance with Section
3.2 hereof) shall have reached the dollar amount cap therefor specified by the
Company in the applicable Fixed Request Notice, (ii) the last Trading Day of the
Pricing Period, if such Pricing Period is reduced by the Company pursuant to
clause (a) of this Section 3.8, and (iii) the 10th Trading Day of the Pricing
Period.
 
8

--------------------------------------------------------------------------------

 
 
Section 3.9.                      Failure to Deliver Shares
 
.  If the Company issues a Fixed Request Notice and fails to deliver the Shares
to the Investor on the applicable Settlement Date and such failure continues for
10 Trading Days, the Company shall pay the Investor, in cash, in addition to all
other remedies available to the Investor, as partial damages for such failure
and not as a penalty, an amount equal to 2.0% of the payment required to be paid
by the Investor on such Settlement Date for the initial 30 days following such
Settlement Date until the Shares have been delivered, and an additional 2.0% for
each additional 30-day period thereafter until the Shares have been delivered,
which amount shall be prorated for such periods less than 30 days (the “Make
Whole Amount”). In the event that the Make Whole Amount is not paid within two
Trading Days following a demand therefor from the Investor, the Make Whole
Amount shall accrue annual interest (on the basis of the 365 day year)
compounded daily at a rate equal to the greater of (i) the prime rate of
interest then in effect as published by the Wall Street Journal plus 3.0% and
(ii) 10.0%, up to and including the date on which the Make Whole Amount is
actually paid.
 
Section 3.10.                      Certain Limitations
 
.  Notwithstanding anything to the contrary contained in this Agreement, in no
event may the Company issue a Fixed Request Notice to the extent that (i) the
Fixed Amount Requested in such Fixed Request Notice exceeds the Maximum Fixed
Amount Requested determined in accordance with Section 3.2 (if the Company has
not elected the Alternative Fixed Amount Requested in accordance with the
provisions of Section 3.2 hereof), (ii) the sale of Shares pursuant to such
Fixed Request Notice would cause the Company to sell or the Investor to purchase
(A) a dollar value of shares Common Stock which, when aggregated with all Fixed
Request Amounts paid by the Investor pursuant to all prior Fixed Request Notices
issued under this Agreement, would exceed the Aggregate Limit or (B) a number of
shares of Common Stock which, when aggregated with all Shares purchased by the
Investor pursuant to all prior Fixed Request Notices issued under this
Agreement, would exceed the Aggregate Limit, as the case may be, or (iii) the
sale of Shares pursuant to such Fixed Request Notice would cause the Company to
sell or the Investor to purchase a number of shares of Common Stock which, when
aggregated with all other shares of Common Stock then beneficially owned (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by the Investor and its Affiliates, would result in the
beneficial ownership by the Investor or any of its Affiliates of more than 9.9%
of the then issued and outstanding shares of Common Stock (the “Ownership
Limitation”). If the Company issues a Fixed Request Notice in which the Fixed
Amount Requested exceeds the Maximum Fixed Amount Requested determined in
accordance with Section 3.2 (if the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof),
such Fixed Request Notice shall be void ab initio to the extent the Fixed Amount
Requested exceeds the Maximum Fixed Amount Requested. If the Company issues a
Fixed Request Notice that otherwise would require the Investor to purchase
shares of Common Stock which would cause the aggregate purchases of Common Stock
by the Investor under this Agreement to exceed the Aggregate Limit, such Fixed
Request Notice shall be void ab initio to the extent of (x) the amount by which
the dollar value of shares of Common Stock otherwise issuable pursuant to such
Fixed Request Notice, together with all Fixed Request Amounts paid by the
Investor pursuant to all prior Fixed Request Notices issued under this
Agreement, would exceed the Aggregate Limit, or (y) the amount by which the
number of shares of Common Stock otherwise issuable pursuant to such Fixed
Request Notice, together with all Shares purchased by the Investor pursuant to
all prior Fixed Request Notices issued under this Agreement, would exceed the
Aggregate Limit, as the case may be. If the Company issues a Fixed Request
Notice that otherwise would require the Investor to purchase shares of Common
Stock which would cause the aggregate number of shares of Common Stock then
beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act
and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates to
exceed the Ownership Limitation, such Fixed Request Notice shall be void ab
initio to the extent of the amount by which the number of shares of Common Stock
otherwise issuable pursuant to such Fixed Request Notice, together with all
shares of Common Stock then beneficially owned by the Investor and its
Affiliates, would exceed the Ownership Limitation. The Company hereby
represents, warrants and covenants that neither it nor any of its Subsidiaries
(1) has effected any transaction or series of transactions, (2) is a party to
any pending transaction or series of transactions or (3) shall enter into any
contract, agreement, agreement-in-principle, arrangement or understanding with
respect to, or shall effect, any Alternate Transaction which, in any of such
cases, may be aggregated with the transactions contemplated by this Agreement
for purposes of determining whether approval of the Company’s stockholders is
required under any bylaw, listed securities maintenance standards or other rules
of the Trading Market; provided, however, that the Company shall be permitted to
take any action referred to in clause (3) above if (x) the Company has timely
provided the Investor with an Aggregation Notice as provided in Section 6.7(ii)
hereof and (y) unless the Investor has previously terminated this Agreement
pursuant to Section 8.2, the Company obtains the requisite stockholder approval
prior to the closing of such Alternate Transaction. The parties hereto hereby
acknowledge and agree that the provisions of this Section 3.10 shall not be
amended or waived under any circumstances.
 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
 
The Investor hereby makes the following representations, warranties and
covenants to the Company:
 
Section 4.1.                      Organization and Standing of the Investor
 
.  The Investor is a business company duly organized, validly existing and in
good standing under the laws of the British Virgin Islands.
 
Section 4.2.                      Authorization and Power
 
.  The Investor has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and the Registration Rights
Agreement and to purchase the Shares in accordance with the terms hereof. The
execution, delivery and performance by the Investor of this Agreement and the
Registration Rights Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Investor, its
Board of Directors or its stockholders is required. Each of this Agreement and
the Registration Rights Agreement has been duly executed and delivered by the
Investor and constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application
(including any limitation of equitable remedies).
 
9

--------------------------------------------------------------------------------

 
 
Section 4.3.                      No Conflicts
 
.  The execution, delivery and performance by the Investor of this Agreement and
the Registration Rights Agreement and the consummation by the Investor of the
transactions contemplated hereby and thereby do not and shall not (i) result in
a violation of such Investor’s charter documents, bylaws or other applicable
organizational instruments, (ii) conflict with, constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give rise to any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Investor is a party or is bound, (iii) create or impose any lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is party or under which the Investor is bound
or under which any of its properties or assets are bound, or (iv) result in a
violation of any federal, state, local or foreign statute, rule, or regulation,
or any order, judgment or decree of any court or governmental agency applicable
to the Investor or by which any of its properties or assets are bound or
affected, except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, prohibit or otherwise
interfere with, in any material respect, the ability of the Investor to enter
into and perform its obligations under this Agreement and the Registration
Rights Agreement. The Investor is not required under any applicable federal,
state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the Registration Rights Agreement or to
purchase the Shares in accordance with the terms hereof; provided, however, that
for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
warranties and the compliance with the relevant covenants and agreements of the
Company in the Transaction Documents to which it is a party.
 
Section 4.4.                      Investment Purpose
 
. The Investor is acquiring the Securities for its own account, for investment
purposes and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered under
or exempt from the registration requirements of the Securities Act; provided,
however, that by making the representations herein, the Investor does not agree,
or make any representation or warranty, to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. The Investor does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
Section 4.5.                      Accredited Investor Status
 
. The Investor is an “accredited investor” as that term is defined in Rule
501(a)(3) of Regulation D.
 
Section 4.6.                      Reliance on Exemptions
 
. The Investor understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.
 
10

--------------------------------------------------------------------------------

 
 
Section 4.7.                      Information
 
.  All materials relating to the business, financial condition, management and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Investor have been furnished or
otherwise made available to the Investor or its advisors, including, without
limitation, the Commission Documents.  The Investor understands that its
investment in the Securities involves a high degree of risk. The Investor is
able to bear the economic risk of an investment in the Securities and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of a proposed investment in the Securities. The
Investor and its advisors have been afforded the opportunity to ask questions of
and receive answers from representatives of the Company concerning the financial
condition and business of the Company and other matters relating to an
investment in the Securities.  Neither such inquiries nor any other due
diligence investigations conducted by the Investor or its advisors, if any, or
its representatives shall modify, amend or affect the Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement or
in any other Transaction Document to which the Company is a party or the
Investor’s right to rely on any other document or instrument executed and/or
delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby (including, without limitation, the opinions of
the Company’s counsel delivered pursuant to Sections 7.1(iv) and 7.2(xiv)). The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
 
Section 4.8.                      No Governmental Review
 
. The Investor understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.
 
Section 4.9.                      No General Solicitation
 
. The Investor is not purchasing the Securities as a result of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Securities.
 
Section 4.10.                      Not an Affiliate
 
. The Investor is not an officer, director or an Affiliate of the Company.
 
Section 4.11.                      Statutory Underwriter Status
 
. The Investor acknowledges that it will be disclosed as an “underwriter” and a
“selling stockholder” in the Registration Statement and in any Prospectus
contained therein to the extent required by applicable law and to the extent the
Prospectus is related to the resale of Registrable Securities.
 
Section 4.12.                      Resales of Securities
 
. The Investor represents and covenants that unless the Securities are eligible
for resale pursuant to Rule 144, it will resell such Securities only pursuant to
the Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable United States federal and state securities laws, rules and
regulations, including, without limitation, any applicable prospectus delivery
requirements of the Securities Act.
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations, warranties and covenants to the
Investor:
 
Section 5.1.                      Organization, Good Standing and Power
 
.  The Company and each of its Subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power and authority to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted and as presently proposed to be conducted. The Company and each
Subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction in which the failure to be so qualified would not have a
Material Adverse Effect.
 
Section 5.2.                      Authorization, Enforcement
 
.  The Company has the requisite corporate power and authority to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party and to issue the Securities in accordance with the terms hereof and
thereof. Except for approvals of the Company’s Board of Directors or a committee
thereof as may be required in connection with any issuance and sale of Shares to
the Investor hereunder (which approvals shall be obtained prior to the delivery
of any Fixed Request Notice), the execution, delivery and performance by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company, its Board of Directors or its
stockholders is required. Each of the Transaction Documents to which the Company
is a party has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).
 
Section 5.3.                      Capitalization
 
.  The authorized capital stock of the Company and the shares thereof issued and
outstanding are as set forth in the Commission Documents as of the dates
reflected therein. All of the outstanding shares of Common Stock have been duly
authorized and validly issued, and are fully paid and nonassessable. Except as
set forth in the Commission Documents, this Agreement and the Registration
Rights Agreement, there are no agreements or arrangements under which the
Company is obligated to register the sale of any securities under the Securities
Act. Except as set forth in the Commission Documents, no shares of Common Stock
are entitled to preemptive rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of capital stock of the Company.  Except as set forth in the
Commission Documents, there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. Except
as set forth in the Commission Documents, the offer and sale of all capital
stock, convertible or exchangeable securities, rights, warrants or options of
the Company issued prior to the Closing Date complied with all applicable
federal and state securities laws, and no stockholder has any right of
rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by this
Agreement or any of the other Transaction Documents or the consummation of the
transactions described herein or therein. The Company has furnished or made
available to the Investor via EDGAR true and correct copies of the Company’s
Certificate of Incorporation as in effect on the Closing Date (the “Charter”),
and the Company’s Bylaws as in effect on the Closing Date (the “Bylaws”), and
true and correct copies (redacted as appropriate) of all executed resolutions of
the Company’s Board of Directors (and committees thereof) relating to the
capital stock of the Company (and transactions in respect thereof) since
December 31, 2006 (except with respect to issuances of shares of capital stock
of the Company to directors or employees of the Company as fees or compensation
that were duly approved by the Company’s Board of Directors or a committee
thereof).
 
12

--------------------------------------------------------------------------------

 
 
Section 5.4.                      Issuance of Securities
 
. The Commitment Shares have been, and the Shares to be issued under this
Agreement have been or will be (prior to the delivery of any Fixed Request
Notice to the Investor hereunder), duly authorized by all necessary corporate
action on the part of the Company. The Commitment Shares, when issued in
accordance with the terms of this Agreement, and the Shares, when paid for in
accordance with the terms of this Agreement, shall be validly issued and
outstanding, fully paid and nonassessable and free from all liens, charges,
taxes, security interests, encumbrances, rights of first refusal, preemptive or
similar rights and other encumbrances with respect to the issue thereof.
 
Section 5.5.                      No Conflicts
 
.  The execution, delivery and performance by the Company of each of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby and thereby do not and shall not (i)
result in a violation of any provision of the Company’s Charter or Bylaws, (ii)
conflict with, constitute a default (or an event which, with notice or lapse of
time or both, would become a default) under, or give rise to any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or any of its Significant
Subsidiaries is a party or is bound (including, without limitation, any listing
agreement with the Trading Market), (iii) create or impose a lien, charge or
encumbrance on any property of the Company or any of its Significant
Subsidiaries under any agreement or any commitment to which the Company or any
of its Significant Subsidiaries is a party or under which the Company or any of
its Significant Subsidiaries is bound or under which any of their respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected (including
federal and state securities laws and regulations and the rules and regulations
of the Trading Market), except, in the case of clauses (ii), (iii) and (iv), for
such conflicts, defaults, terminations, amendments, acceleration, cancellations,
liens, charges, encumbrances and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as specifically contemplated
by this Agreement or the Registration Rights Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required under any federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency (including, without
limitation, the Trading Market) in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents to which it is a party,
or to issue the Securities to the Investor in accordance with the terms hereof
and thereof (other than such consents, authorizations, orders, filings or
registrations as have been obtained or made prior to the Closing Date);
provided, however, that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the
representations and warranties of the Investor in this Agreement and the
compliance by it with its covenants and agreements contained in this Agreement
and the Registration Rights Agreement.
 
13

--------------------------------------------------------------------------------

 
 
Section 5.6.                      Commission Documents, Financial Statements
(a) The Company has timely filed (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act) all Commission Documents.
The Company has delivered or made available to the Investor via EDGAR or
otherwise true and complete copies of the Commission Documents filed with or
furnished to the Commission prior to the Closing Date (including, without
limitation, the 2009 Form 10-K), other than documents filed under confidential
treatment requests. No Subsidiary of the Company is required to file or furnish
any report, schedule, registration, form, statement, information or other
document with the Commission. As of its filing date, each Commission Document
filed with or furnished to the Commission prior to the Closing Date (including,
without limitation, the 2009 Form 10-K) complied in all material respects with
the requirements of the Securities Act or the Exchange Act, as applicable, and
other federal, state and local laws, rules and regulations applicable to it,
and, as of its filing date (or, if amended or superseded by a filing prior to
the Closing Date, on the date of such amended or superseded filing), such
Commission Document did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Registration Statement, on the date it is
filed with the Commission, on the date it is declared effective by the
Commission, on each Fixed Request Exercise Date and on each Settlement Date,
shall comply in all material respects with the requirements of the Securities
Act (including, without limitation, Rule 415 under the Securities Act) and shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, except that this representation and warranty shall not
apply to statements in or omissions from the Registration Statement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
The Prospectus and each Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement after the Closing Date, when
taken together, on its date, on each Fixed Request Exercise Date and on each
Settlement Date, shall comply in all material respects with the requirements of
the Securities Act (including, without limitation, Rule 424(b) under the
Securities Act) and shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except that this representation and warranty
shall not apply to statements in or omissions from the Prospectus or any
Prospectus Supplement made in reliance upon and in conformity with information
relating to the Investor furnished to the Company in writing by or on behalf of
the Investor expressly for use therein (which to the Company’s Knowledge are not
false or misleading). Each Commission Document (other than the Registration
Statement, the Prospectus or any Prospectus Supplement) to be filed with or
furnished to the Commission after the Closing Date and incorporated by reference
in the Registration Statement, the Prospectus or any Prospectus Supplement
required to be filed pursuant to this Agreement or the Registration Rights
Agreement (including, without limitation, the Current Report), when such
document is filed with or furnished to the Commission and, if applicable, when
such document becomes effective, as the case may be, shall comply in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company has delivered or made
available to the Investor via EDGAR or otherwise true and complete copies of all
comment letters and substantive correspondence received by the Company from the
Commission relating to the Commission Documents filed with or furnished to the
Commission as of the Closing Date, together with all written responses of the
Company thereto. There are no outstanding or unresolved comments or undertakings
in such comment letters received by the Company from the Commission. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act or the Exchange Act.
 
14

--------------------------------------------------------------------------------

 
 
(b)           The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable rules
and regulations with respect thereto. Such financial statements, together with
the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
 
15

--------------------------------------------------------------------------------

 
(c)           The Company has timely filed with the Commission and made
available to the Investor via EDGAR or otherwise all certifications and
statements required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or
(y) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002
(“SOXA”)) with respect to all relevant Commission Documents.  The Company is in
compliance in all material respects with the provisions of SOXA applicable to it
as of the date hereof.  The Company maintains disclosure controls and procedures
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 5.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.
 
(d)           Stegman & Company, who have expressed their opinion on the audited
financial statements and related schedules to be included or incorporated by
reference in the Registration Statement and the Prospectus are, with respect to
the Company, independent public accountants as required by the Securities Act
and is an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board.
 
Section 5.7.                      Subsidiaries
 
.  The 2009 Form 10-K sets forth each Subsidiary of the Company as of the
Closing Date, showing its jurisdiction of incorporation or organization and the
percentage of the Company’s ownership of the outstanding capital stock or other
ownership interests of such Subsidiary, and the Company does not have any other
Subsidiaries as of the Closing Date.
 
Section 5.8.                      No Material Adverse Effect
 
. Except as disclosed in any Commission Documents filed since December 31, 2009,
or which may be deemed to have resulted from the Company’s continued losses from
operations, since December 31, 2009, the Company has not experienced or suffered
any Material Adverse Effect, and there exists no current state of facts,
condition or event which would have a Material Adverse Effect.
 
Section 5.9.                      No Undisclosed Liabilities
 
. Neither the Company nor any of its Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) that would be required to
be disclosed on a balance sheet of the Company or any Subsidiary (including the
notes thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries respective businesses since March 31, 2010 and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.
 
Section 5.10.                      No Undisclosed Events or Circumstances
 
. No event or circumstance has occurred or information exists with respect to
the Company or any of its Subsidiaries or its or their business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company at or before the
Closing but which has not been so publicly announced or disclosed, except for
events or circumstances which, individually or in the aggregate, do not or would
not have a Material Adverse Effect.
 
16

--------------------------------------------------------------------------------

 
 
Section 5.11.                      Indebtedness; Solvency
 
.  The Company’s Quarterly Report on Form 10-Q for its fiscal quarter ended
March 31, 2010 sets forth, as of March 31, 2010, all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments through such date.  For the purposes
of this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed
money or amounts owed in excess of $10,000,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements, indemnities and other contingent obligations in respect of
Indebtedness of others in excess of $10,000,000, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP.  There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to
Title 11 of the United States Code or any similar federal or state bankruptcy
law or law for the relief of debtors, nor does the Company have any Knowledge
that its creditors intend to initiate involuntary bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
Title 11 of the United States Code or any other federal or state bankruptcy law
or any law for the relief of debtors. The Company is financially solvent and is
generally able to pay its debts as they become due.
 
Section 5.12.                      Title To Assets
 
.  Each of the Company and its Subsidiaries has good and marketable title to all
of their respective real and personal property reflected in the Commission
Documents, free of mortgages, pledges, charges, liens, security interests or
other encumbrances, except for those indicated in the Commission Documents and
those that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries. All real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.
 
Section 5.13.                      Actions Pending
 
.  There is no action, suit, claim, investigation or proceeding pending, or to
the Knowledge of the Company threatened, against the Company or any Subsidiary
which questions the validity of the Transaction Documents or the transactions
contemplated thereby or any action taken or to be taken pursuant
thereto.  Except as set forth in the Commission Documents, there is no action,
suit, claim, investigation or proceeding pending, or to the Knowledge of the
Company threatened, against or involving the Company, any Subsidiary or any of
their respective properties or assets, or involving any officers or directors of
the Company or any of its Subsidiaries, including, without limitation, any
securities class action lawsuit or stockholder derivative lawsuit, in each case
which, if determined adversely to the Company, its Subsidiary or any officer or
director of the Company or its Subsidiaries, would have a Material Adverse
Effect. Except as set forth in the Commission Documents, no judgment, order,
writ, injunction or decree or award has been issued by or, to the Knowledge of
the Company, requested of any court, arbitrator or governmental agency
(including, without limitation, the Trading Market) which would be reasonably
expected to result in a Material Adverse Effect.
 
17

--------------------------------------------------------------------------------

 
 
Section 5.14.                      Compliance With Law
 
. The business of the Company and the Subsidiaries has been and is presently
being conducted in compliance with all applicable federal, state, local and
foreign governmental laws, rules, regulations and ordinances, except as set
forth in the Commission Documents and except for such non-compliance which,
individually or in the aggregate, would not have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company has maintained all requirements for the continued
listing or quotation of its Common Stock on the Trading Market, and the Company
is not in violation of any of the rules, regulations or requirements of the
Trading Market and has no Knowledge of any facts or circumstances that could
reasonably lead to delisting or suspension of the Common Stock by the Trading
Market in the foreseeable future.
 
Section 5.15.                      Certain Fees
 
.  Except for the placement fee payable by the Company to Reedland Capital
Partners, an Institutional Division of Financial West Group, Member FINRA/SIPC
(“Reedland”), which shall be set forth in a separate engagement letter between
the Company and Reedland (a true and complete fully executed copy of which has
heretofore been provided to the Investor) (the “Placement Agent Engagement
Letter”), no brokers, finders or financial advisory fees or commissions shall be
payable by the Company or any Subsidiary (or any of their respective Affiliates)
with respect to the transactions contemplated by the Transaction Documents.
 
Section 5.16.                      Disclosure
 
.  The Company confirms that neither it nor any other Person acting on its
behalf has provided the Investor or any of its agents, advisors or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by the
Transaction Documents. The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to Investor regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
by the Transaction Documents (including, without limitation, the representations
and warranties of the Company contained in the Transaction Documents to which it
is a party and the disclosures contained in the Disclosure Schedule) furnished
by or on behalf of the Company or any of its Subsidiaries is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the 12
months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.
 
18

--------------------------------------------------------------------------------

 
 
Section 5.17.                      Operation of Business
 
(a) The Company or one or more of its Subsidiaries possesses such permits,
licenses, approvals, consents and other authorizations (including licenses,
accreditation and other similar documentation or approvals of any local health
departments) (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies, including,
without limitation, the United States Food and Drug Administration (“FDA”),
necessary to conduct the business now operated by it, except where the failure
to possess such Governmental Licenses, individually or in the aggregate, would
not have a Material Adverse Effect.  The Company and its Subsidiaries are in
compliance with the terms and conditions of all such Governmental Licenses and
all applicable FDA rules and regulations, guidelines and policies, and all
applicable rules and regulations, guidelines and policies of any governmental
authority exercising authority comparable to that of the FDA (including any
non-governmental authority whose approval or authorization is required under
foreign law comparable to that administered by the FDA), except where the
failure to so comply, individually or in the aggregate, would not have a
Material Adverse Effect or except as otherwise disclosed in the Commission
Documents.  All of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect, individually or in
the aggregate, would not have a Material Adverse Effect or except as otherwise
disclosed in the Commission Documents.  As to each product that is subject to
FDA regulation or similar legal provisions in any foreign jurisdiction that is
developed, manufactured, tested, packaged, labeled, marketed, sold, distributed
and/or commercialized by the Company or any of its Subsidiaries, each such
product is being developed, manufactured, tested, packaged, labeled, marketed,
sold, distributed and/or commercialized in compliance with all applicable
requirements of the FDA (and any non-governmental authority whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), including, but not limited to, those relating to investigational use,
investigational device exemption, premarket notification, premarket approval,
good clinical practices, good manufacturing practices, record keeping, filing of
reports, and patient privacy and medical record security, except where such
non-compliance, individually or in the aggregate, would not have a Material
Adverse Effect or except as otherwise disclosed in the Commission Documents.  As
to each product or product candidate of the Company or any of its Subsidiaries
subject to FDA regulation or similar legal provision in any foreign
jurisdiction, all manufacturing facilities of the Company and its Subsidiaries
are operated in compliance with the FDA’s Quality System Regulation requirements
at 21 C.F.R. Part 820, as applicable, except where such non-compliance,
individually or in the aggregate, would not have a Material Adverse
Effect.  Except as set forth in the Commission Documents, neither the Company
nor any of its Subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such Governmental Licenses or relating to
a potential violation of, failure to comply with, or request to produce
additional information under, any FDA rules and regulations, guidelines or
policies which, if the subject of any unfavorable decision, ruling or finding,
individually or in the aggregate, would have a Material Adverse Effect.  Except
as set forth in the Commission Documents, neither the Company nor any of its
Subsidiaries has received any correspondence, notice or request from the FDA,
including, without limitation, notice that any one or more products or product
candidates of the Company or any of its Subsidiaries failed to receive approval
from the FDA for use for any one or more indications, and neither the Company
nor any of its Subsidiaries knows of any basis therefor.  This Section 5.17 does
not relate to environmental matters, such items being the subject of Section
5.18.
 
19

--------------------------------------------------------------------------------

 
 
(b)           The Company or one or more of its Subsidiaries owns or possesses
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property described in the
Commission Documents as being owned or licensed by the Company (collectively,
“Intellectual Property”), necessary to carry on the business now operated by
it.  Except as set forth in the Commission Documents, there are no actions,
suits or judicial proceedings pending, or to the Company’s Knowledge threatened,
relating to patents or proprietary information to which the Company or any of
its Subsidiaries is a party or of which any property of the Company or any of
its Subsidiaries is subject, and neither the Company nor any of its Subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which could render any Intellectual Property invalid
or inadequate to protect the interest of the Company and its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would have a Material Adverse Effect.
 
(c)           All pre-clinical and clinical trials conducted by, or on behalf
of, the Company or any of its Subsidiaries, or in which the Company or any of
its Subsidiaries has participated that are described in the Commission
Documents, or the results of which are referred to in the Commission Documents,
if any, are the only pre-clinical and clinical trials currently being conducted
by or on behalf of the Company and its Subsidiaries.  All such pre-clinical and
clinical trials conducted, supervised or monitored by, or on behalf of, the
Company or any of its Subsidiaries have been conducted in compliance with all
applicable federal, state, local and foreign laws, and the regulations and
requirements of any applicable governmental entity, including, but not limited
to, FDA good clinical practice and good laboratory practice
requirements.  Except as set forth in the Commission Documents, neither the
Company nor any of its Subsidiaries has received any notices or correspondence
from the FDA or any other governmental agency requiring the termination,
suspension, delay or modification of any pre-clinical or clinical trials
conducted by, or on behalf of, the Company or any of its Subsidiaries or in
which the Company or any of its Subsidiaries has participated that are described
in the  Commission Documents, if any, or the results of which are referred to in
the Commission Documents.  All pre-clinical and clinical trials previously
conducted by, or on behalf of, the Company or any of its Subsidiaries while
conducted by or on behalf of the Company or any of its Subsidiaries, were
conducted in compliance with all applicable federal, state, local and foreign
laws, and the regulations and requirements of any applicable governmental
entity, including, but not limited to, FDA good clinical practice and good
laboratory practice requirements.
 
Section 5.18.                      Environmental Compliance
 
.  Except as disclosed in the Commission Documents, the Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other person, that are required under any
Environmental Laws, except for any approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations the
failure of which to obtain does not or would not have a Material Adverse
Effect.  “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in
nature.  Except for such instances as would not, individually or in the
aggregate, have a Material Adverse Effect, to the Company’s Knowledge, there are
no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Closing Date or that could reasonably be expected to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
 
20

--------------------------------------------------------------------------------

 
Section 5.19.                      Material Agreements
 
.  Except as set forth in the Commission Documents, neither the Company nor any
Subsidiary of the Company is a party to any written or oral contract,
instrument, agreement commitment, obligation, plan or arrangement, a copy of
which would be required to be filed with the Commission as an exhibit to an
annual report on Form 10-K (collectively, “Material Agreements”).  Except as set
forth in the Commission Documents, the Company and each of its Subsidiaries have
performed in all material respects all the obligations required to be performed
by them under the Material Agreements, have received no notice of default or an
event of default by the Company or any of its Subsidiaries thereunder and are
not aware of any basis for the assertion thereof, and neither the Company or any
of its Subsidiaries nor, to the Knowledge of the Company, any other contracting
party thereto are in default under any Material Agreement now in effect, the
result of which would have a Material Adverse Effect.  Except as set forth in
the Commission Documents, each of the Material Agreements is in full force and
effect, and constitutes a legal, valid and binding obligation enforceable in
accordance with its terms against the Company and/or any of its Subsidiaries
and, to the Knowledge of the Company, each other contracting party thereto,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
Section 5.20.                      Transactions With Affiliates
 
.  Except as set forth in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts, service
arrangements or other continuing transactions exceeding $120,000 between (a) the
Company or any Subsidiary, on the one hand, and (b) any person or entity who
would be covered by Item 404(a) of Regulation S-K, on the other hand.  Except as
disclosed in the Commission Documents, there are no outstanding amounts payable
to or receivable from, or advances by the Company or any of its Subsidiaries to,
and neither the Company nor any of its Subsidiaries is otherwise a creditor of
or debtor to, any beneficial owner of more than 5% of the outstanding shares of
Common Stock, or any director, employee or affiliate of the Company or any of
its Subsidiaries, other than (i) reimbursement for reasonable expenses incurred
on behalf of the Company or any of its Subsidiaries or (ii) as part of the
normal and customary terms of such persons’ employment or service as a director
with the Company or any of its Subsidiaries.
 
 
21

--------------------------------------------------------------------------------

 
Section 5.21.                      Employees
 
.  Neither the Company nor any Subsidiary of the Company has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth in the Commission Documents.  Except as disclosed in the Commission
Documents, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, has terminated or, to
the Knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.
 
Section 5.22.                      Use of Proceeds
 
.  The proceeds from the sale of the Shares shall be used by the Company and its
Subsidiaries as set forth in the Prospectus and any Prospectus Supplement filed
pursuant to Section 2.3 of this Agreement and pursuant to the Registration
Rights Agreement.
 
Section 5.23.                      Investment Company Act Status
 
.  The Company is not, and as a result of the consummation of the transactions
contemplated by the Transaction Documents and the application of the proceeds
from the sale of the Shares as set forth in the Prospectus and any Prospectus
Supplement shall not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 5.24.                      ERISA
 
.  No liability to the Pension Benefit Guaranty Corporation has been incurred
with respect to any Plan by the Company or any of its Subsidiaries which has had
or would have a Material Adverse Effect.  No “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) or “accumulated
funding deficiency” (as defined in Section 302 of ERISA) or any of the events
set forth in Section 4043(b) of ERISA has occurred with respect to any Plan
which has had or would have a Material Adverse Effect, and the execution and
delivery of this Agreement and the issuance and sale of the Shares hereunder
shall not result in any of the foregoing events.  Each Plan is in compliance in
all material respects with applicable law, including ERISA and the Code; the
Company has not incurred and does not expect to incur liability under Title IV
of ERISA with respect to the termination of, or withdrawal from, any Plan; and
each Plan for which the Company would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualifications.  As used in this Section 5.24, the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
 
22

--------------------------------------------------------------------------------

 
 
Section 5.25.                      Taxes
 
.  The Company and each of its Subsidiaries (i) has filed all necessary federal,
state and foreign income and franchise tax returns or has duly requested
extensions thereof, except for those the failure of which to file would not have
a Material Adverse Effect, (ii) has paid all federal, state, local and foreign
taxes due and payable for which it is liable, except to the extent that any such
taxes are being contested in good faith and by appropriate proceedings, except
for such taxes the failure of which to pay would not have a Material Adverse
Effect, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the Company’s Knowledge, proposed against it which would have a
Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company and its Subsidiaries know of no basis for any such claim. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the U.S. Internal Revenue Code
of 1986, as amended.
 
Section 5.26.                      Insurance
 
. The Company and each of its Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company and its Subsidiaries are engaged. Neither the Company nor
any such Subsidiary has been refused any insurance coverage sought or applied
for, and neither the Company nor any such Subsidiary has any reason to believe
that it will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
Section 5.27.                      U.S. Real Property Holding Corporation
 
.  Neither the Company nor any of its Subsidiaries is, or has ever been, and so
long as any of the Securities are held by the Investor, shall become a U.S. real
property holding corporation within the meaning of Section 897 of the Code.
 
Section 5.28.                      Exemption from Registration; Valid Issuances
 
. Subject to, and in reliance on, the representations, warranties and covenants
made herein by the Investor, the offer and sale of the Securities in accordance
with the terms and conditions of this Agreement is exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) and Regulation D;
provided, however, that at the request of and with the express agreement of the
Investor, the Shares will be delivered to the Investor via book entry through
DTC and will not bear legends noting restrictions as to resale of such
securities under federal or state securities laws, nor will any such securities
be subject to stop transfer instructions. Neither the offer or sale of the
Securities pursuant to, nor the Company’s performance of its obligations under,
the Transaction Documents to which it is a party shall (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Securities, or (ii) entitle the holders of any outstanding shares of capital
stock of the Company to preemptive or other rights to subscribe to or acquire
the shares of Common Stock or other securities of the Company.
 
Section 5.29.                      No General Solicitation or Advertising
 
. Neither the Company, nor any of its Subsidiaries or Affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Securities.
 
23

--------------------------------------------------------------------------------

 
 
Section 5.30.                      No Integrated Offering
 
. None of the Company, its Subsidiaries or any of their Affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Trading Market.  None of the Company, its Subsidiaries, their
Affiliates nor any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the Securities Act or cause the offering
of any of the Securities to be integrated with other offerings.
 
Section 5.31.                      Dilutive Effect
 
. The Company is aware and acknowledges that issuance of the Securities could
cause dilution to existing stockholders and could significantly increase the
outstanding number of shares of Common Stock.
 
Section 5.32.                      Manipulation of Price
 
. Neither the Company nor any of its officers, directors or Affiliates has, and,
to the Knowledge of the Company, no Person acting on their behalf has, (i)
taken, directly or indirectly, any action designed or intended to cause or to
result in the stabilization or manipulation of the price of any security of the
Company, or which caused or resulted in, or which would in the future reasonably
be expected to cause or result in, the stabilization or manipulation of the
price of any security of the Company, in each case to facilitate the sale or
resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to Reedland on the Closing Date in connection
with the placement of the Securities pursuant to the Placement Agent Engagement
Letter. Except as customary and required in connection with an Acceptable
Transaction, neither the Company nor any of its officers, directors or
Affiliates will during the term of this Agreement, and, to the Knowledge of the
Company, no Person acting on their behalf will during the term of this
Agreement, take any of the actions referred to in clauses (i) through (iii) of
the immediately preceding sentence, other than, in the case of clauses (ii) and
(iii), compensation paid to Reedland in connection with the settlement of each
Fixed Request pursuant to the Placement Agent Engagement Letter.
 
Section 5.33.                      Securities Act
 
. The Company has complied and shall comply with all applicable federal and
state securities laws in connection with the offer, issuance and sale of the
Securities hereunder, including, without limitation, the applicable requirements
of the Securities Act. The Registration Statement, upon filing with the
Commission and at the time it is declared effective by the Commission, shall
satisfy all of the requirements of the Securities Act to register the resale of
the Registrable Securities by the Investor in accordance with the Registration
Rights Agreement on a delayed or continuous basis under Rule 415 under the
Securities Act at then-prevailing market prices, and not fixed prices. The
Company is not, and has never been, an issuer identified in, or subject to, Rule
144(i).
 
Section 5.34.                      Listing and Maintenance Requirements
 
. The Company’s Common Stock is registered pursuant to Section 12(b) or 12(g) of
the Exchange Act, and the Company has taken no action designed to, or which to
its Knowledge is likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act, nor has the Company received any
notification that the Commission is contemplating terminating such registration.
The Company has not, in the 12 months preceding the Closing Date, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market. The Company currently is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements, except
for non-compliance arising from the failure to maintain a market capitalization
in excess of $50 million or stockholder equity in excess of $10 million.
 
24

--------------------------------------------------------------------------------

 
 
Section 5.35.                      Application of Takeover Protections
 
. The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Charter or the laws
of its state of incorporation that is or could become applicable to the Investor
as a result of the Investor and the Company fulfilling their respective
obligations or exercising their respective rights under the Transaction
Documents (as applicable), including, without limitation, as a result of the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities, provided that the beneficial ownership by the Investor or any of its
Affiliates of issued and outstanding shares of Common Stock shall be subject to
the Ownership Limitation and the Company and the Board of Directors shall have
no obligation to take any action to facilitate beneficial ownership by the
Investor or any of its Affiliates of Common Stock in excess of such limitation.
 
Section 5.36.                      Acknowledgement Regarding Investor’s
Acquisition of Securities
 
. The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated by the Transaction Documents. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated by the Transaction Documents, and any advice given
by the Investor or any of its representatives or agents in connection therewith
is merely incidental to the Investor’s acquisition of the Securities. The
Company further represents to the Investor that the Company’s decision to enter
into the Transaction Documents to which it is a party has been based solely on
the independent evaluation of the transactions contemplated thereby by the
Company and its representatives. The Company acknowledges and agrees that the
Investor has not made and does not make any representations or warranties with
respect to the transactions contemplated by the Transaction Documents other than
those specifically set forth in Article IV of this Agreement.
 
ARTICLE VI
 
ADDITIONAL COVENANTS
 
The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:
 
 
25

--------------------------------------------------------------------------------

 
Section 6.1.                      Securities Compliance
 
. The Company shall notify the Commission and the Trading Market, if and as
applicable, in accordance with their respective rules and regulations, of the
transactions contemplated by the Transaction Documents, and shall take all
necessary action, undertake all proceedings and obtain all registrations,
permits, consents and approvals for the legal and valid issuance of the
Securities to the Investor in accordance with the terms of the Transaction
Documents, as applicable.
 
Section 6.2.                      Reservation of Common Stock
 
. The Company has available and the Company shall reserve and keep available at
all times, free of preemptive and other similar rights of stockholders, the
requisite aggregate number of authorized but unissued shares of Common Stock to
enable the Company to timely effect the issuance, sale and delivery in full to
the Investor of all Shares to be issued and delivered in respect of all Fixed
Requests under this Agreement, in any case prior to the issuance to the Investor
of such Shares. The number of shares of Common Stock so reserved from time to
time, as theretofore increased or reduced as hereinafter provided, may be
reduced by the number of shares of Common Stock actually delivered pursuant to
this Agreement.
 
Section 6.3.                      Registration and Listing
 
.  The Company shall take all action necessary to cause the Common Stock to
continue to be registered as a class of securities under Sections 12(b) or 12(g)
of the Exchange Act, shall comply with its reporting and filing obligations
under the Exchange Act, and shall not take any action or file any document
(whether or not permitted by the Securities Act or the Exchange Act) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. The Company shall take all action necessary to continue the
listing and trading of its Common Stock and the listing of the Commitment Shares
and the Shares acquired or purchased by the Investor hereunder on the Trading
Market (including, without limitation, maintaining sufficient tangible net
assets), and shall comply with the Company’s reporting, filing and other
obligations under the bylaws, listed securities maintenance standards and other
rules and regulations of the FINRA and the Trading Market. The Company shall not
take any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on the Trading Market.
 
Section 6.4.                      Compliance with Laws.
 
(i)           The Company shall comply, and cause each Subsidiary to comply, (a)
with all laws, rules, regulations and orders applicable to the business and
operations of the Company and its Subsidiaries, except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act and the Exchange Act and the rules and regulations of the FINRA and the
Trading Market.
 
(ii)           The Investor shall comply with all laws, rules, regulations and
orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Securities, except as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of the Investor to enter into and perform its obligations under this
Agreement in any material respect. Without limiting the foregoing, the Investor
shall comply with all applicable provisions of the Securities Act and the
Exchange Act.
 
 
26

--------------------------------------------------------------------------------

 
Section 6.5.                      Keeping of Records and Books of Account;
Foreign Corrupt Practices Act.
 
(i)           The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.  The
Company shall maintain a system of internal accounting controls that (a) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company; (b)
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements.
 
(ii)           Neither the Company, nor any of its Subsidiaries, nor to the
Knowledge of the Company, any of their respective directors, officers, agents,
employees or any other persons acting on their behalf shall, in connection with
the operation of the Company’s and its Subsidiaries’ respective businesses, (a)
use any corporate funds for unlawful contributions, payments, gifts or
entertainment or to make any unlawful expenditures relating to political
activity to government officials, candidates or members of political parties or
organizations, (b) pay, accept or receive any unlawful contributions, payments,
expenditures or gifts, or (c) violate or operate in noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations.
 
(iii)           The Investor shall have the right, from time to time following
the Closing Date, to perform due diligence on the Company as it may deem
appropriate in its sole discretion. Subject to the requirements of Section 6.16
of this Agreement, from time to time from and after the Closing Date, the
Company shall make available for inspection and review by the Investor,
customary documentation allowing the Investor and/or its appointed counsel or
advisors to conduct due diligence; provided, however, that after the Closing
Date, the Investor’s continued due diligence shall not be a condition to the
issuance of any Fixed Request Notice or the settlement of any Fixed Request.
 
Section 6.6.                      Limitations on Holdings and Issuances
 
.  The Company shall not be obligated to issue and the Investor shall not be
obligated to purchase any shares of Common Stock which would cause the aggregate
number of shares of Common Stock then beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by
the Investor and its Affiliates to exceed the Ownership Limitation. The parties
hereto hereby acknowledge and agree that the provisions of this Section 6.6
shall not be amended or waived under any circumstances.
 
 
27

--------------------------------------------------------------------------------

 
Section 6.7.                      Other Agreements and Alternate Transactions.
 
(i)           The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents to which it is a party, including, without limitation, the obligation
of the Company to deliver the Commitment Shares to the Investor not later than
4:00 p.m. (New York time) on the second Trading Day immediately following the
Closing Date and to deliver the Shares to the Investor in respect of a Fixed
Request on the applicable Settlement Date.
 
(ii)           The Company shall notify the Investor promptly (but in no event
later than 48 hours) if it enters into any agreement, plan, arrangement or
transaction with a third party, the principal purpose of which is to implement,
effect or consummate during a Pricing Period an Alternate Transaction that does
not constitute an Acceptable Transaction (an “Alternate Transaction Notice”);
provided, however, that the Company shall notify the Investor promptly (but in
no event later than 24 hours) (an “Aggregation Notice”) if it enters into any
agreement, plan, arrangement or transaction with a third party, the principal
purpose of which is to implement, effect or consummate at any time during the
term of this Agreement an Alternate Transaction that the Company reasonably
believes, upon advice of legal counsel, may be aggregated with the transactions
contemplated by the Transaction Documents for purposes of determining whether
approval of the Company’s stockholders is required under any bylaw, listed
securities maintenance standards or other rules of the Trading Market and, if
required under applicable law, including, without limitation, Regulation FD
promulgated by the Commission, or under the applicable rules and regulations of
the Trading Market, the Company shall simultaneously publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market. For purposes of this Section 6.7(ii), any
press release issued by, or Commission Document filed by, the Company shall
constitute sufficient notice, provided that it is issued or filed, as the case
may be, within the time requirements set forth in the first sentence of this
Section 6.7(ii) for an Alternate Transaction Notice or an Aggregation Notice, as
applicable.  For greater certainty, the entry by the Company into any agreement,
plan, arrangement or transaction with a third party to implement, effect or
consummate an Alternate Transaction (whether or not constituting an Acceptable
Transaction) outside of a Pricing Period shall not trigger any requirement for
the Company to deliver an Alternate Transaction Notice (it being acknowledged
and agreed that nothing contained in this sentence shall limit or modify in any
respect the Company’s obligation to deliver an Aggregation Notice to the extent
required by the proviso to the first sentence of this Section 6.7(ii)). With
respect to any Pricing Period for which the Company is required to provide an
Alternate Transaction Notice pursuant to the first sentence of this Section
6.7(ii), the Investor shall purchase the Shares subject to the applicable Fixed
Request at the lower of (x) the price therefor in accordance with the terms of
this Agreement or (y) the third party’s per share purchase price (or exercise or
conversion price, as the case may be) in connection with the Alternate
Transaction, net of such third party’s discounts, Warrant Value and fees.
 
 
28

--------------------------------------------------------------------------------

 
(iii)           For all purposes of this Agreement, an “Alternate Transaction”
shall mean (x) the issuance of Common Stock for a purchase price less than, or
the issuance of securities convertible into or exchangeable for Common Stock at
an exercise or conversion price (as the case may be) less than, the then Current
Market Price of the Common Stock (including, without limitation, pursuant to any
“equity line” or other financing that is substantially similar to the financing
provided for under this Agreement, or pursuant to any other transaction in which
the purchase, conversion or exchange price for such Common Stock is determined
using a floating discount or other post-issuance adjustable discount to the then
Current Market Price), in each case, after all fees, discounts, Warrant Value
and commissions associated with the transaction (a “Below Market Offering”); (y)
the implementation by the Company of any mechanism in respect of any securities
convertible into or exchangeable for Common Stock for the reset of the purchase
price of the Common Stock to below the then Current Market Price of the Common
Stock (including, without limitation, any antidilution or similar adjustment
provisions in respect of any Company securities, but specifically excluding
customary antidilution adjustments for stock splits, stock dividends, stock
combinations, recapitalizations, reclassifications and similar events); or (z)
the issuance of options, warrants or similar rights of subscription or the
issuance of convertible equity or debt securities, in each case not constituting
an Acceptable Transaction. For all purposes of this Agreement, an “Acceptable
Transaction” shall mean the issuance by the Company of: (1) debt securities or
any class or series of preferred stock of the Company, in each case that are not
convertible into or exchangeable for Common Stock or securities convertible into
or exchangeable for Common Stock; (2) shares of Common Stock or securities
convertible into or exchangeable for Common Stock other than in connection with
a Below Market Offering, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (3) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
an underwritten public offering of equity securities of the Company or a
registered direct public offering of equity securities of the Company, in each
case where the price per share of such Common Stock (or the conversion or
exercise price of such securities, as applicable) is fixed concurrently with the
execution of definitive documentation relating to such offering, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (4) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with awards under the Company’s
benefit and equity plans and arrangements or shareholder rights plan (as
applicable), and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (5) shares of Common Stock issuable upon the
conversion or exchange of equity awards or convertible or exchangeable
securities outstanding as of the Closing Date; (6) shares of Common Stock in
connection with stock splits, stock dividends, stock combinations,
recapitalizations, reclassifications and similar events; (7) shares of Common
Stock or securities convertible into or exchangeable for Common Stock issued in
connection with the acquisition, license or sale of one or more other companies,
equipment, technologies, other assets or lines of business, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; (8)
shares of Common Stock or securities convertible into or exchangeable for Common
Stock or similar rights to subscribe for the purchase of shares of Common Stock
in connection with technology sharing, collaboration, partnering, licensing,
research and joint development agreements (or amendments thereto) with third
parties, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (9) shares of Common Stock or securities
convertible into or exchangeable for Common Stock to employees, consultants
and/or advisors as consideration for services rendered or to be rendered, and
the issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; and (10) shares of Common Stock or securities convertible into or
exchangeable for Common Stock issued in connection with capital or equipment
financings and/or real property lease arrangements, and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof.
 
 
29

--------------------------------------------------------------------------------

 
Section 6.8.                      Corporate Existence
 
.  The Company shall take all steps necessary to preserve and continue the
corporate existence of the Company; provided, however, that, except as provided
in Section 6.9, nothing in this Agreement shall be deemed to prohibit the
Company from engaging in any Fundamental Transaction with another Person.
 
Section 6.9.                      Fundamental Transaction
 
. If a Fixed Request Notice has been delivered to the Investor and the
transactions contemplated therein have not yet been fully settled in accordance
with the terms and conditions of this Agreement, the Company shall not effect
any Fundamental Transaction until the expiration of five Trading Days following
the Settlement Date with respect to such Fixed Request Notice.
 
Section 6.10.                      Delivery of Registration Statement and
Prospectus; Subsequent Changes
 
. In accordance with the Registration Rights Agreement, the Company shall
deliver or make available to the Investor and its counsel, without charge,
copies of the Registration Statement, the Prospectus and all amendments and
supplements to the Registration Statement or Prospectus that are filed with the
Commission during any period in which a Prospectus (or in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities, in each case as soon as reasonably practicable after the filing
thereof with the Commission. The Company shall provide the Investor a reasonable
opportunity to comment on a draft of each such document and shall give due
consideration to all such comments. The Company consents to the use of the
Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “blue sky” laws of
the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Prospectus Supplement to comply with the Securities Act or any other applicable
law or regulation, the Company shall forthwith (i) notify the Investor to
suspend the resale of Registrable Securities during such period and (ii) prepare
and file with the Commission an appropriate amendment to the Registration
Statement or Prospectus Supplement to the Prospectus, and shall expeditiously
furnish or make available to the Investor an electronic copy thereof, so as to
correct such statement or omission or effect such compliance.
 
Section 6.11.                      Amendments to the Registration Statement;
Prospectus Supplements
 
. Except as provided in this Agreement and other than periodic reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
Commission any amendment to the Registration Statement that relates to the
Investor, the Transaction Documents or the transactions contemplated thereby or
file with the Commission any Prospectus Supplement that relates to the Investor,
the Transaction Documents or the transactions contemplated thereby with respect
to which (a) the Investor shall not previously have been advised, (b) the
Company shall not have given due consideration to any comments thereon received
from the Investor or its counsel, or (c) the Investor shall reasonably object
after being so advised, unless it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the Securities
Act or any other applicable law or regulation, in which case the Company shall
immediately so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure relating to the
Investor and the Company shall expeditiously furnish to the Investor an
electronic copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required to be delivered
in connection with any sales of Registrable Securities by the Investor, the
Company shall not file any Prospectus Supplement without delivering or making
available a copy of such Prospectus Supplement to the Investor promptly.
 
 
30

--------------------------------------------------------------------------------

 
Section 6.12.                      Stop Orders
 
.  The Company shall immediately notify the Investor, and confirm in writing,
upon its becoming aware of the occurrence of any of the following events in
respect of the Registration Statement or related Prospectus or Prospectus
Supplement relating to an offering of Registrable Securities: (i) receipt of any
request by the Commission or any other federal or state governmental authority
for any additional information relating to the Registration Statement, the
Prospectus or any Prospectus Supplement, or for any amendment of or supplement
to the Registration Statement, the Prospectus, or any Prospectus Supplement;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, or of the suspension of qualification or exemption from
qualification of the Securities for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) the occurrence of any event or the existence of any condition or state of
facts, which makes any statement of a material fact made in the Registration
Statement, the Prospectus or any Prospectus Supplement untrue or which requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Prospectus Supplement in order to
state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or which requires an amendment to the
Registration Statement or a supplement to the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law (other than the
transactions contemplated by any Fixed Request Notice and the settlement
thereof). The Company shall not be required to disclose to the Investor the
substance or specific reasons of any of the events set forth in clauses (i)
through (iii) of the immediately preceding sentence, but rather, shall only be
required to disclose that the event has occurred.  The Company shall not issue
any Fixed Request during the continuation of any of the foregoing events. If at
any time the Commission or any other federal or state governmental authority
shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use commercially reasonable efforts to
obtain the withdrawal of such order at the earliest possible time.
 
 
31

--------------------------------------------------------------------------------

 
Section 6.13.                      Selling Restrictions.
 
(i)           Except as expressly set forth below, the Investor covenants that
from and after the Closing Date through and including the Trading Day next
following the expiration or termination of this Agreement (the “Restricted
Period”), neither the Investor nor any of its Affiliates nor any entity managed
or controlled by the Investor (collectively, the “Restricted Persons” and each
of the foregoing is referred to herein as a “Restricted Person”) shall, directly
or indirectly, (i) engage in any Short Sales involving the Company’s securities
or (ii) grant any option to purchase, or acquire any right to dispose of or
otherwise dispose for value of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for any shares of Common Stock,
or enter into any swap, hedge or other similar agreement that transfers, in
whole or in part, the economic risk of ownership of the Common Stock.
Notwithstanding the foregoing, it is expressly understood and agreed that
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person during the Restricted Period
from: (1) selling “long” (as defined under Rule 200 promulgated under Regulation
SHO) the Shares and the Commitment Shares; or (2) selling a number of shares of
Common Stock equal to the number of Shares that such Restricted Person is or may
be obligated to purchase under a pending Fixed Request Notice but has not yet
taken possession of so long as such Restricted Person (or the Broker-Dealer, as
applicable) delivers the Shares purchased pursuant to such Fixed Request Notice
to the purchaser thereof or the applicable Broker-Dealer; provided, however,
such Restricted Person (or the applicable Broker-Dealer, as applicable) shall
not be required to so deliver any such Shares subject to such Fixed Request
Notice if the Company fails for any reason to deliver such Shares to the
Investor on the applicable Settlement Date upon the terms and subject to the
provisions of this Agreement.
 
(ii)           In addition to the foregoing, in connection with any sale of
Securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.
 
Section 6.14.                      Effective Registration Statement
 
.  During the Investment Period, the Company shall use its best efforts to
maintain the continuous effectiveness of the Registration Statement under the
Securities Act.
 
Section 6.15.                      Blue Sky
 
.  The Company shall take such action, if any, as is necessary in order to
obtain an exemption for or to qualify the Securities for sale to the Investor
pursuant to the Transaction Documents and the subsequent resale of Registrable
Securities by the Investor, in each case, under applicable state securities or
“blue sky” laws and shall provide evidence of any such action so taken to the
Investor from time to time following the Closing Date.
 
Section 6.16.                      Non-Public Information
 
.  Neither the Company or any of its Subsidiaries, nor any of their respective
directors, officers, employees or agents shall disclose any material non-public
information about the Company to the Investor, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any of its Subsidiaries, or any of their respective directors, officers,
employees and agents (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of their respective directors,
officers, employees or agents. The Investor shall not have any liability to the
Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure.
 
 
32

--------------------------------------------------------------------------------

 
Section 6.17.                      Broker/Dealer
 
.  The Investor shall use one or more broker-dealers to effectuate all sales, if
any, of Securities that it may purchase or otherwise acquire from the Company
pursuant to the Transaction Documents, as applicable, which (or whom) shall be
unaffiliated with the Investor and Reedland and not then currently engaged or
used by the Company (collectively, the “Broker-Dealer”). The Investor shall,
from time to time, provide the Company with all information regarding the
Broker-Dealer reasonably requested by the Company. The Investor shall be solely
responsible for all fees and commissions of the Broker-Dealer, which shall not
exceed customary brokerage fees and commissions.
 
Section 6.18.                      Additional Registration Statements
 
. Until the effective date of the  Registration Statement required to be filed
by the Company pursuant to Section 2(a) of the Registration Rights Agreement
which covers all of the Registrable Securities and at any time while such
Registration Statement is not effective, the Company shall not file a
registration statement under the Securities Act relating to securities that are
not the Registrable Securities.
 
Section 6.19.                      Disclosure Schedule.
 
(i)           The Company may, from time to time, update the Disclosure Schedule
as may be required to satisfy the condition set forth in Section 7.2(i).  For
purposes of this Section 6.19, any disclosure made in a schedule to the
Compliance Certificate substantially in the form attached hereto as Exhibit D
shall be deemed to be an update of the Disclosure Schedule. Notwithstanding
anything in this Agreement to the contrary, no update to the Disclosure Schedule
pursuant to this Section 6.19 shall cure any breach of a representation or
warranty of the Company contained in this Agreement and shall not affect any of
the Investor’s rights or remedies with respect thereto.
 
(ii)           Notwithstanding anything to the contrary contained in the
Disclosure Schedule or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedule shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedule as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face.  The fact that
any item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement.  Except as expressly set forth in this Agreement, such information
and the thresholds (whether based on quantity, qualitative characterization,
dollar amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
ARTICLE VII
 
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES
 
Section 7.1.                      Conditions Precedent to Closing
 
. The Closing is subject to the satisfaction of each of the conditions set forth
in this Section 7.1.
 
(i)           Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor contained in this Agreement (a)
that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.
 
(ii)           Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall be
true and correct in all material respects as of the Closing Date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.
 
(iii)           Payment of Document Preparation Fee; Issuance of Commitment
Shares. On or prior to the Closing Date, the Company shall have paid by wire
transfer of immediately available funds to an account designated by the
Investor’s counsel, the Document Preparation Fee in accordance with Section
10.1(i) hereof, all of which fees shall be non-refundable regardless of whether
any Fixed Requests are issued by the Company or settled hereunder. On the
Closing Date, the Company shall deliver irrevocable instructions to its transfer
agent to issue to the Investor, not later than 4:00 p.m. (New York City time) on
the second Trading Day immediately following the Closing Date, a certificate
representing the Commitment Shares in the name of the Investor or its designee
(in which case such designee name shall have been provided to the Company prior
to the Closing Date), in consideration for the Investor’s execution and delivery
of this Agreement. Such certificate shall be delivered to the Investor by
overnight courier at its address set forth in Section 10.4 hereof. For the
avoidance of doubt, all of the Commitment Shares shall be fully earned as of the
Closing Date regardless of whether any Fixed Requests are issued by the Company
or settled hereunder.
 
(iv)           Closing Deliverables. At the Closing, counterpart signature pages
of this Agreement and the Registration Rights Agreement executed by each of the
parties hereto shall be delivered as provided in Section 2.2. Simultaneously
with the execution and delivery of this Agreement and the Registration Rights
Agreement, the Investor’s counsel shall have received (a) an opinion of outside
counsel to the Company, dated the Closing Date, in the form mutually agreed to
by the parties hereto, (b) a certificate from the Company, dated the Closing
Date, in the form of Exhibit C hereto, (c) a copy of the irrevocable
instructions to the Company’s transfer agent regarding the issuance to the
Investor of the certificate representing the Commitment Shares, and (d) a copy
of the Placement Agent Engagement Letter executed by each of the parties
thereto.
 
 
34

--------------------------------------------------------------------------------

 
Section 7.2.                      Conditions Precedent to a Fixed Request
 
. The right of the Company to deliver a Fixed Request Notice and the obligation
of the Investor to accept a Fixed Request Notice and to acquire and pay for the
Shares in accordance therewith is subject to the satisfaction, at each Fixed
Request Exercise Date and at each Settlement Date (except as otherwise expressly
set forth below), of each of the conditions set forth in this Section 7.2.
 
(i)           Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.
 
(ii)           Performance of the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to the
applicable Fixed Request Exercise Date and the applicable Settlement Date. The
Company shall have delivered to the Investor on the applicable Settlement Date
the Compliance Certificate substantially in the form attached hereto as Exhibit
D.
 
(iii)           Registration Statement Effective. The Registration Statement
covering the resale by the Investor of the Registrable Securities shall have
been declared effective under the Securities Act by the Commission and shall
remain effective, and the Investor shall be permitted to utilize the Prospectus
therein to resell (a) all of the Commitment Shares, (b) all of the Shares issued
pursuant to all prior Fixed Request Notices, and (c) all of the Shares issuable
pursuant to the applicable Fixed Request Notice.
 
(iv)           No Material Notices. None of the following events shall have
occurred and be continuing: (a) receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement, the Prospectus or any Prospectus
Supplement, or for any amendment of or supplement to the Registration Statement,
the Prospectus, or any Prospectus Supplement; (b) the issuance by the Commission
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the applicable Fixed Request Notice and the settlement thereof).
The Company shall have no Knowledge of any event that could reasonably be
expected to have the effect of causing the suspension of the effectiveness of
the Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor.
 
 
35

--------------------------------------------------------------------------------

 
(v)           Other Commission Filings. The Current Report and the Form D shall
have been filed with the Commission as required pursuant to Section 2.3, and the
final Prospectus and all other Prospectus Supplements required to have been
filed with the Commission pursuant to Section 2.3 and pursuant to the
Registration Rights Agreement shall have been filed with the Commission in
accordance with Section 2.3 and the Registration Rights Agreement. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act, including all material required to
have been filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall
have been filed with the Commission within the applicable time period prescribed
for such filing under the Exchange Act.
 
(vi)           No Suspension of Trading in or Delisting of Common
Stock.  Trading in the Common Stock shall not have been suspended by the
Commission, the Trading Market or the FINRA (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and the
applicable Settlement Date), the Company shall not have received any final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain, and, at any time prior to
the applicable Fixed Request Exercise Date and applicable Settlement Date,
trading in securities generally as reported on the Trading Market shall not have
been suspended or limited, nor shall a banking moratorium have been declared
either by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market.
 
(vii)           Compliance with Laws.  The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “blue sky” laws
for the offer and sale of the Securities by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom).
 
 
36

--------------------------------------------------------------------------------

 
(viii)           No Injunction.  No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.
 
(ix)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by the Transaction Documents, or seeking damages in connection with
such transactions.
 
(x)           Aggregate Limit.  The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice shall not violate Sections 3.2, 3.10 and
6.6 hereof.
 
(xi)           Shares Authorized and Delivered. The Shares issuable pursuant to
such Fixed Request Notice shall have been duly authorized by all necessary
corporate action of the Company. The Company shall have delivered all Shares
relating to all prior Fixed Request Notices, as applicable.
 
(xii)           Listing of Securities.  All Commitment Shares shall have been
approved for listing or quotation on the Trading Market upon issuance by the
Company to the Investor in accordance with this Agreement. The Company shall
have submitted to the Trading Market, at or prior to the applicable Fixed
Request Exercise Date, a notification form of listing of additional shares
related to the Shares issuable pursuant to such Fixed Request, in accordance
with the bylaws, listed securities maintenance standards and other rules of the
Trading Market and, prior to the applicable Settlement Date, such Shares shall
have been approved for listing or quotation on the Trading Market, subject only
to notice of issuance.
 
(xiii)           No Material Adverse Effect. No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.
 
(xiv)           No Restrictive Legends. If requested by the Investor from and
after the Effective Date, the Company shall have either (i) issued and delivered
(or caused to be issued and delivered) to the Investor a certificate
representing the Commitment Shares that is free from all restrictive and other
legends or (ii) caused the Company’s transfer agent to credit the Investor’s or
its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares represented by the certificate delivered by the Investor to the Company
in accordance with Section 10.1(iv) of this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
(xv)           Opinion of Counsel; Bring-Down. Prior to the first Fixed Request
Exercise Date, the Investor shall have received an opinion from outside counsel
to the Company, in the form mutually agreed to by the parties hereto. On each
Settlement Date, the Investor shall have received an opinion “bring down” from
outside counsel to the Company, dated the applicable Settlement Date, in the
form mutually agreed to by the parties hereto.
 
(xvi)           Payment of Due Diligence Expenses.  The Company shall have paid
by wire transfer of immediately available funds to an account designated by the
Investor, the due diligence expenses incurred by the Investor in accordance with
the provisions of Section 10.1(i) of this Agreement.
 
ARTICLE VIII
 
TERMINATION
 
Section 8.1.                      Termination
 
.  Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earlier to occur of (i) the first day of the
month next following the 24-month anniversary of the Effective Date (it being
hereby acknowledged and agreed that such term may not be extended by the parties
hereto) and (ii) the date on which the Investor shall have purchased the
Aggregate Limit. Subject to Section 8.3, the Company may terminate this
Agreement effective upon one Trading Day’s prior written notice to the Investor
in accordance with Section 10.4; provided, however, that (A) the Company shall
have paid all fees and amounts and issued all Commitment Shares owed to the
Investor or its counsel, as applicable, pursuant to Section 10.1 of this
Agreement  prior to such termination, and (B) prior to issuing any press
release, or making any public statement or announcement, with respect to such
termination, the Company shall consult with the Investor and shall obtain the
Investor’s consent to the form and substance of such press release or other
disclosure, which consent shall not be unreasonably delayed or withheld. Subject
to Section 8.3, this Agreement may be terminated at any time by the mutual
written consent of the parties, effective as of the date of such mutual written
consent unless otherwise provided in such written consent.
 
Section 8.2.                      Other Termination
 
.  Subject to Section 8.3, the Investor shall have the right to terminate this
Agreement effective upon one Trading Day’s prior written notice to the Company
in accordance with Section 10.4, if: (i) any condition, occurrence, state of
facts or event constituting a Material Adverse Effect has occurred and is
continuing; (ii) the Company shall have provided the Investor an Aggregation
Notice pursuant to Section 6.7(ii); (iii) a Fundamental Transaction shall have
occurred or the Company shall have entered into a definitive agreement providing
for a Fundamental Transaction; (iv) the Registration Statement is not filed by
the Filing Deadline (as defined in the Registration Rights Agreement) or
declared effective by the Effectiveness Deadline (as defined in the Registration
Rights Agreement), or the Company is otherwise in breach or default in any
material respect under any of the other provisions of the Registration Rights
Agreement, and, if such failure, breach or default is capable of being cured,
such failure, breach or default is not cured within 10 Trading Days after notice
of such failure, breach or default is delivered to the Company pursuant to
Section 10.4; (v) while the Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or the Registration Statement,
the Prospectus or any Prospectus Supplement is otherwise unavailable to the
Investor for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of 20 consecutive Trading Days or for more than an
aggregate of 60 Trading Days in any 365-day period, other than due to acts of
the Investor (unless all of such Registrable Securities may be resold by the
Investor without registration and without any time, volume or manner of sale
limitations pursuant to Rule 144); (vi) trading in the Common Stock on the
Trading Market shall have been suspended or the Common Stock shall have failed
to be listed or quoted on the Trading Market, and such suspension or failure
continues for a period of 20 consecutive Trading Days or for more than an
aggregate of 60 Trading Days in any 365-day period; (vii) the Company has filed
for and/or is subject to any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors instituted by or against the Company or
(viii) the Company is in material breach or default of this Agreement, and, if
such breach or default is capable of being cured, such breach or default is not
cured within 10 Trading Days after notice of such breach or default is delivered
to the Company pursuant to Section 10.4. Unless notification thereof is required
elsewhere in this Agreement (in which case such notification shall be provided
in accordance with such other provision), the Company shall promptly (but in no
event later than 24 hours) notify the Investor (and, if required under
applicable law, including, without limitation, Regulation FD promulgated by the
Commission, or under the applicable rules and regulations of the Trading Market,
the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market)
upon becoming aware of any of the events set forth in the immediately preceding
sentence.
 
 
38

--------------------------------------------------------------------------------

 
Section 8.3.                      Effect of Termination
 
.  In the event of termination by the Company or the Investor pursuant to
Section 8.1 or 8.2, as applicable, written notice thereof shall forthwith be
given to the other party as provided in Section 10.4 and the transactions
contemplated by this Agreement shall be terminated without further action by
either party. If this Agreement is terminated as provided in Section 8.1 or 8.2
herein, this Agreement shall become void and of no further force and effect,
except that (i) the provisions of Article V (Representations and Warranties of
the Company), Article IX (Indemnification), Article X (Miscellaneous) and this
Article VIII (Termination) shall remain in full force and effect indefinitely
notwithstanding such termination, and, (ii) so long as the Investor owns any
Securities, the covenants and agreements of the Company contained in Article VI
(Additional Covenants) shall remain in full force and notwithstanding such
termination for a period of six months following such termination.
Notwithstanding anything in this Agreement to the contrary, no termination of
this Agreement by any party shall (i) become effective prior to the first
Trading Day immediately following the Settlement Date related to any pending
Fixed Request Notice that has not been fully settled in accordance with the
terms and conditions of this Agreement (it being hereby acknowledged and agreed
that no termination of this Agreement shall limit, alter, modify, change or
otherwise affect any of the Company’s or the Investor’s rights or obligations
under the Transaction Documents with respect to any pending Fixed Request, and
that the parties shall fully perform their respective obligations with respect
to any such pending Fixed Request under the Transaction Documents, provided all
of the conditions to the settlement thereof set forth in Article VII are timely
satisfied), (ii) limit, alter, modify, change or otherwise affect the Company’s
or the Investor’s rights or obligations under the Registration Rights Agreement,
all of which shall survive any such termination (it being hereby acknowledged
and agreed that all of the Commitment Shares shall be fully earned as of the
Closing Date, regardless of whether any Fixed Requests are issued by the Company
or settled hereunder), (iii) affect any Commitment Shares previously issued or
delivered, or any rights of any holder thereof, or (iv) affect any cash fees
paid to the Investor or its counsel pursuant to Section 10.1 (including, without
limitation, the Document Preparation Fee), in each case all of which fees shall
be non-refundable regardless of whether any Fixed Requests are issued by the
Company or settled hereunder. Nothing in this Section 8.3 shall be deemed to
release the Company or the Investor from any liability for any breach or default
under this Agreement or any of the other Transaction Documents to which it is a
party, or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under the Transaction
Documents to which it is a party.
 
 
39

--------------------------------------------------------------------------------

 
ARTICLE IX
 
INDEMNIFICATION
 
Section 9.1.                      Indemnification of Investor
 
. In consideration of the Investor’s execution and delivery of this Agreement
and acquiring the Shares hereunder and in addition to all of the Company’s other
obligations under the Transaction Documents to which it is a party, subject to
the provisions of this Section 9.1, the Company shall indemnify and hold
harmless the Investor, each of its directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title), each Person, if any,
who controls the Investor (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act), and the respective directors,
officers, shareholders, members, partners, employees, representatives, agents
and advisors (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Investor Party”), from and against
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses (including all judgments, amounts paid in settlement, court costs,
reasonable attorneys’ fees and costs of defense and investigation)
(collectively, “Damages”) that any Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents to which it is a party or (b) any action, suit,
claim or proceeding (including for these purposes a derivative action brought on
behalf of the Company) instituted against such Investor Party arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents, other than claims for indemnification within the scope of
Section 6 of the Registration Rights Agreement; provided, however, that (x) the
foregoing indemnity shall not apply to any Damages to the extent, but only to
the extent, that such Damages resulted directly and primarily from a breach of
any of the Investor’s representations, warranties, covenants or agreements
contained in this Agreement or the Registration Rights Agreement, and (y) the
Company shall not be liable under subsection (b) of this Section 9.1 to the
extent, but only to the extent, that a court of competent jurisdiction shall
have determined by a final judgment (from which no further appeals are
available) that such Damages resulted directly and primarily from any acts or
failures to act, undertaken or omitted to be taken by such Investor Party
through its fraud, bad faith, gross negligence, or willful or reckless
misconduct.
 
The Company shall reimburse any Investor Party promptly upon demand (with
accompanying presentation of documentary evidence) for all legal and other costs
and expenses reasonably incurred by such Investor Party in connection with (i)
any action, suit, claim or proceeding, whether at law or in equity, to enforce
compliance by the Company with any provision of the Transaction Documents or
(ii) any other any action, suit, claim or proceeding, whether at law or in
equity, with respect to which it is entitled to indemnification under this
Section 9.1.
 
An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.
 
To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.
 
 
40

--------------------------------------------------------------------------------

 
Section 9.2.                      Indemnification Procedures
 
.  Promptly after an Investor Party receives notice of a claim or the
commencement of an action for which the Investor Party intends to seek
indemnification under Section 9.1, the Investor Party will notify the Company in
writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the Company will not relieve the
Company from liability under Section 9.1, except to the extent it has been
materially prejudiced by the failure to give notice.  The Company will be
entitled to participate in the defense of any claim, action, suit or proceeding
as to which indemnification is being sought, and if the Company acknowledges in
writing the obligation to indemnify the Investor Party against whom the claim or
action is brought, the Company may (but will not be required to) assume the
defense against the claim, action, suit or proceeding with counsel satisfactory
to it.  After the Company notifies the Investor Party that the Company wishes to
assume the defense of a claim, action, suit or proceeding, the Company will not
be liable for any further legal or other expenses incurred by the Investor Party
in connection with the defense against the claim, action, suit or proceeding
except that if, in the opinion of counsel to the Investor Party, one or more of
the Investor Parties should be separately represented in connection with a
claim, action, suit or proceeding, the Company will pay the reasonable fees and
expenses of one separate counsel for such Investor Parties.  Each Investor
Party, as a condition to receiving indemnification as provided in Section 9.1,
will cooperate in all reasonable respects with the Company in the defense of any
action or claim as to which indemnification is sought.  The Company will not be
liable for any settlement of any action effected without its prior written
consent, which consent shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing sentence, if at any time an Investor
Party shall have requested (by written notice provided in accordance with
Section 10.4) the Company to reimburse such Investor Party for fees and expenses
of counsel, the Company agrees that it shall be liable for any settlement of the
nature contemplated hereby effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by the Company of the
aforesaid request, (ii) the Company shall have received written notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (iii) the Company shall not have reimbursed such Investor Party in
accordance with such request prior to the date of such settlement, unless such
request is being contested in good faith.  The Company will not, without the
prior written consent of the Investor Party, effect any settlement of a pending
or threatened action with respect to which an Investor Party is, or is informed
that it may be, made a party and for which it would be entitled to
indemnification, unless the settlement includes an unconditional release of the
Investor Party from all liability and claims which are the subject matter of the
pending or threatened action.
 
The remedies provided for in this Article IX are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Investor
Party at law or in equity.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1.                      Fees and Expenses.
 
(i)           Counsel Fees; Diligence Expenses. Each party shall bear its own
fees and expenses related to the transactions contemplated by this Agreement;
provided, however, that the Company shall have paid prior to the Closing Date by
wire transfer of immediately available funds to an account designated by the
Investor’s counsel, a non-accountable and non-refundable document preparation
fee of $35,000, exclusive of disbursements and out-of-pocket expenses (the
“Document Preparation Fee”), in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and legal due diligence of
the Company. For the avoidance of doubt, the Document Preparation Fee shall be
non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder. In addition, during any full calendar quarter that
falls within the Investment Period when no Shares have been purchased or sold
because the Company did not deliver a Fixed Request Notice, the Company shall
pay following the end of such calendar quarter, promptly upon receipt of an
invoice therefor (however, the Investor shall not be required to provide
detailed time sheets), all reasonable attorneys’ fees and expenses, up to
$5,000, representing the due diligence expenses incurred by the Investor during
such calendar quarter. The Company shall pay all U.S. federal, state and local
stamp and other similar transfer and other taxes and duties levied in connection
with issuance of the Securities pursuant hereto.
 
(ii)           Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, concurrently with the execution and delivery of
this Agreement on the Closing Date, the Company shall deliver irrevocable
instructions to its transfer agent to issue to the Investor, not later than 4:00
p.m. (New York City time) on the second Trading Day immediately following the
Closing Date, a certificate representing the Commitment Shares in the name of
the Investor or its designee (in which case such designee name shall have been
provided to the Company prior to the Closing Date), in consideration for the
Investor’s execution and delivery of this Agreement. Such certificate shall be
delivered to the Investor by overnight courier at its address set forth in
Section 10.4 hereof. For the avoidance of doubt, all of the Commitment Shares
shall be fully earned as of the Closing Date regardless of whether any Fixed
Requests are issued by the Company or settled hereunder. Upon issuance, the
Commitment Shares shall constitute “restricted securities” as such term is
defined in Rule 144(a)(3) under the Securities Act and, subject to the
provisions of subsection (iv) of this Section 10.1, the certificate representing
the Commitment Shares shall bear the restrictive legend set forth below in
subsection (iii) of this Section 10.1. The Commitment Shares shall constitute
Registrable Securities and shall be included in the Registration Statement in
accordance with the terms of the Registration Rights Agreement.
 
 
41

--------------------------------------------------------------------------------

 
(iii)           Legends. The certificate representing the Commitment Shares,
except as set forth below, shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificate):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Fixed Request Notice delivered to the Investor pursuant
to this Agreement shall be issued to the Investor in accordance with Section 3.7
by crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no
stop-transfer order shall be placed against transfer thereof), and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.
 
(iv)           Removal of Legend. From and after the Effective Date, the Company
shall, no later than two Trading Days following the delivery by the Investor to
the Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing the Commitment Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), as directed by the
Investor, either: (A) issue and deliver (or cause to be issued and delivered) to
the Investor a certificate representing such Commitment Shares that is free from
all restrictive and other legends or (B) cause the Company’s transfer agent to
credit the Investor’s or its designee’s account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Commitment Shares represented by the certificate so
delivered by the Investor (the date by which such certificate is required to be
delivered to the Investor or such credit is so required to be made to the
account of the Investor or its designee at DTC pursuant to the foregoing is
referred to herein as the “Required Delivery Date”). If the Company fails on or
prior to the Required Delivery Date to either (i) issue and deliver (or cause to
be issued and delivered) to the Investor a certificate representing the
Commitment Shares that is free from all restrictive and other legends or (ii)
cause the Company’s transfer agent to credit the balance account of the Investor
or its designee at DTC through its Deposit/Withdrawal at Custodian (DWAC) system
with a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate delivered by the Investor pursuant hereto, then,
in addition to all other remedies available to the Investor, the Company shall
pay in cash to the Investor on each day after the Required Delivery Date that
the issuance or credit of such shares is not timely effected an amount equal to
2.0% of the product of (A) the sum of the number of Commitment Shares not issued
to the Investor on a timely basis and to which the Investor is entitled and (B)
the VWAP for the five Trading Day period immediately preceding the Required
Delivery Date. In addition to the foregoing, if the Company fails to so properly
deliver such unlegended certificates or so properly credit the account of the
Investor or its designee at DTC by the Required Delivery Date, and if on or
after the Required Delivery Date the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of shares of Common Stock that the Investor anticipated
receiving from the Company without any restrictive legend, then the Company
shall, within three Trading Days after the Investor’s request, pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased, at
which point the Company’s obligation to deliver a certificate or credit such
Investor’s or its designee’s account at DTC for such shares of Common Stock
shall terminate and such shares shall be cancelled.
 
 
42

--------------------------------------------------------------------------------

 
Section 10.2.                      Specific Enforcement, Consent to
Jurisdiction, Waiver of Jury Trial.
 
(i)           The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without
any bond or other security being required), this being in addition to any other
remedy to which either party may be entitled by law or equity.
 
(ii)           Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the United States District Court and other courts
of the United States sitting in the State of New York for the purposes of any
suit, action or proceeding arising out of or relating to this Agreement, and (b)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Investor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 10.2 shall affect or limit any right to serve process in any other
manner permitted by law.
 
 
43

--------------------------------------------------------------------------------

 
(iii)           Each of the Company and the Investor hereby waives to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby or
disputes relating hereto. Each of the Company and the Investor (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 10.2.
 
Section 10.3.                      Entire Agreement; Amendment
 
.  The Transaction Documents set forth the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous agreements, negotiations and understandings between the
parties, both oral and written, with respect to such matters. There are no
promises, undertakings, representations or warranties by either party relative
to subject matter hereof not expressly set forth in the Transaction Documents.
No provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto. The Disclosure Schedule and all exhibits to this
Agreement are hereby incorporated by reference in, and made a part of, this
Agreement as if set forth in full herein.
 
Section 10.4.                      Notices
 
.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery or facsimile (with facsimile machine confirmation of delivery
received) at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:
 
If to the Company:
 
 
Celsion Corporation
10220--L Old Columbia Road

 
Columbia, MD 21046-2364

 
Telephone Number:  (410) 290-5390

 
Fax:  (410) 290-5319

 
Attention: Michael H. Tardugno

                President and Chief Executive Officer
 
 
44

--------------------------------------------------------------------------------

 
With a copy (which shall not constitute notice) to:
 
 
Venable LLP
750 East Pratt Street, Suite 900

 
Baltimore, MD 21202

 
Telephone Number:  (410) 244-7400

 
Fax:  (410) 244-7742

 Attention: Michael J. Baader, Esq.
 
If to the Investor:
 
Small Cap Biotech Value, Ltd.
4th Floor, Rodus Building
Road Reef
Road Town, Tortola
British Virgin Islands
Telephone Number: (284) 494-8086
Fax:  (284) 494-9474
Attention: Peter W. Poole
 
With a copy (which shall not constitute notice) to:
 
Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax:  (212) 801-6400
Attention: Anthony J. Marsico, Esq.
 
Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.
 
Section 10.5.                      No Waivers
 
.  No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercises thereof or of any other right, power or privilege.
 
Section 10.6.                      Headings
 
.  The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.
Unless the context clearly indicates otherwise, each pronoun herein shall be
deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
 
45

--------------------------------------------------------------------------------

 
Section 10.7.                      Construction
 
. The parties agree that each of them and their respective counsel has reviewed
and had an opportunity to revise the Transaction Documents and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the Transaction Documents. In addition, each and every reference to share
prices and shares of Common Stock in any Transaction Document shall be subject
to adjustment for any stock splits, stock combinations, stock dividends,
recapitalizations and other similar transactions that occur on or after the date
of this Agreement
 
Section 10.8.                      Successors and Assigns
 
.  This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and assigns. The Company may not assign this
Agreement or any rights or obligations hereunder to any Person without the prior
written consent of the Investor, which may be withheld or delayed in the
Investor’s sole discretion, including by any Fundamental Transaction. The
Investor may not assign its rights or obligations under this Agreement.
 
Section 10.9.                      No Third Party Beneficiaries
 
.  Except as expressly provided in Article IX, this Agreement is intended only
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.
 
Section 10.10.            Governing Law
 
.  This Agreement shall be governed by and construed in accordance with the
internal procedural and substantive laws of the State of New York, without
giving effect to the choice of law provisions of such state  that would cause
the application of the laws of any other jurisdiction.
 
Section 10.11.                    Survival
 
.  The representations, warranties, covenants and agreements of the Company and
the Investor contained in this Agreement shall survive the execution and
delivery hereof until the termination of this Agreement; provided, however, that
(i) the provisions of Article V (Representations and Warranties of the Company),
Article VIII (Termination), Article IX (Indemnification) and this Article X
(Miscellaneous) shall remain in full force and effect indefinitely
notwithstanding such termination, and, (ii) so long as the Investor owns any
Securities, the covenants and agreements of the Company contained in Article VI
(Additional Covenants), shall remain in full force and effect notwithstanding
such termination for a period of six months following such termination.
 
 
46

--------------------------------------------------------------------------------

 
Section 10.12.                                Counterparts
 
.  This Agreement may be executed in counterparts, all of which taken together
shall constitute one and the same original and binding instrument and shall
become effective when all counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart. In the event any signature is
delivered by facsimile, digital or electronic transmission, such transmission
shall constitute delivery of the manually executed original and the party using
such means of delivery shall thereafter cause four additional executed signature
pages to be physically delivered to the other parties within five days of the
execution and delivery hereof.  Failure to provide or delay in the delivery of
such additional executed signature pages shall not adversely affect the efficacy
of the original delivery.
 
Section 10.13.                                Publicity
 
.  The Investor shall have the right to approve before the issuance of any press
release, Commission filing or any other public disclosure made by or on behalf
of the Company relating to the Investor, its purchases hereunder or any aspect
of the Transaction Documents or the transactions contemplated thereby; provided,
however, that except as otherwise provided in this Agreement, the Company shall
be entitled, without the prior approval of the Investor, to make any press
release or other public disclosure (including any filings with the Commission)
with respect thereto as is required by applicable law and regulations (including
the regulations of the Trading Market), so long as prior to making any such
press release or other public disclosure, the Company and its counsel shall have
provided the Investor and its counsel with a reasonable opportunity to review
and comment upon, and shall have consulted with the Investor and its counsel on
the form and substance of, such press release or other disclosure.
 
Section 10.14.                                Severability
 
.  The provisions of this Agreement are severable and, in the event that any
court of competent jurisdiction shall determine that any one or more of the
provisions or part of the provisions contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement, and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.
 
Section 10.15.                                Further Assurances
 
.  From and after the Closing Date, upon the request of the Investor or the
Company, each of the Company and the Investor shall execute and deliver such
instrument, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.
 
[Signature Page Follows]
 

 
47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 
 
CELSION CORPORATION:
 
 
By:/s/ Michael H. Tardugno 
Name:Michael H. Tardugno 
Title:President & CEO
 
SMALL CAP BIOTECH VALUE, LTD.:
 
 
By:/s/Peter W. Poole  
Name:Peter W. Poole   
Title:Director
 
 
 

--------------------------------------------------------------------------------

 
ANNEX I TO THE
 
COMMON STOCK PURCHASE AGREEMENT
 
DEFINITIONS
 
“Acceptable Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144.  With respect to
the Investor, without limitation, any Person owning, owned by, or under common
ownership with the Investor, and any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as the Investor
will  be deemed to be an Affiliate.
 
“Aggregate Limit” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Aggregation Notice” shall have the meaning assigned to such term in Section
6.7(ii) hereof.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereof.
 
“Alternate Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Alternate Transaction Notice” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.
 
“Alternative Fixed Amount Requested” shall have the meaning assigned to such
term in Section 3.2 hereof.
 
“Below Market Offering” shall have the meaning assigned to such term in Section
6.7(iii) hereof.
 
“Broker-Dealer” shall have the meaning assigned to such term in Section 6.17
hereof.
 
“Bylaws” shall have the meaning assigned to such term in Section 5.3 hereof.
 
“Charter” shall have the meaning assigned to such term in Section 5.3 hereof.
 
“Closing” shall have the meaning assigned to such term in Section 2.2 hereof.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the United States Securities and Exchange Commission or any
successor entity.
 
 
 

--------------------------------------------------------------------------------

 
“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material filed or furnished pursuant to Section
13(a) or 15(d) of the Exchange Act, which have been filed or furnished by the
Company since December 31, 2009, including, without limitation, the Annual
Report on Form 10-K filed by the Company for the year ended December 31, 2009
(the “2009 Form 10-K”), and which hereafter shall be filed with or furnished to
the Commission by the Company, including, without limitation, the Current
Report, (2) the Registration Statement, as the same may be amended from time to
time, the Prospectus and each Prospectus Supplement and (3) all information
contained in such filings and all documents and disclosures that have been and
heretofore shall be incorporated by reference therein.
 
“Commitment Shares” means 40,000 shares of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock which, concurrently with the
execution and delivery of this Agreement on the Closing Date, the Company has
caused its transfer agent to issue and deliver to the Investor not later than
4:00 p.m. (New York City time) on the second Trading Day immediately following
the Closing Date.
 
“Common Stock” shall have the meaning assigned to such term in the Recitals.
 
“Company” shall have the meaning assigned to such term in the preamble hereof.
 
“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.
 
“Current Report” shall have the meaning assigned to such term in Section 2.3
hereof.
 
“Damages” shall have the meaning assigned to such term in Section 9.1 hereof.
 
“Disclosure Schedule” shall have the meaning assigned to such term in the
preamble to Article V hereof.
 
“Discount Price” shall have the meaning assigned to such term in Section 3.2
hereof.
 
“Document Preparation Fee” shall have the meaning assigned to such term in
Section 10.1 hereof.
 
“DTC” means The Depository Trust Company, or any successor thereto.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
System.
 
“Effective Date” means the first Trading Day immediately following the date on
which the initial Registration Statement filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission.
 
“Environmental Laws” shall have the meaning assigned to such term in Section
5.18 hereof.
 
 

--------------------------------------------------------------------------------

 
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
 
“FDA” shall have the meaning assigned to such term in Section 5.17 hereof.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Fixed Amount Requested” shall mean the specific dollar amount of a Fixed
Request requested by the Company in a Fixed Request Notice delivered pursuant to
Sections 3.1 and 3.2 hereof (assuming the Alternative Fixed Amount Requested is
not then applicable to such Fixed Request).
 
“Fixed Request” means the transactions contemplated in Article III of this
Agreement with respect to any Fixed Request Notice delivered by the Company in
accordance with Article III of this Agreement.
 
“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.
 
“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 3.2 hereof.
 
“Fixed Request Notice” shall have the meaning assigned to such term in Section
3.1 hereof.
 
“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination), or (5)
reorganize, recapitalize or reclassify its Common Stock, or (ii) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.
 
“Governmental Licenses” shall have the meaning assigned to such term in Section
5.17 hereof.
 
“Indebtedness” shall have the meaning assigned to such term in Section 5.11
hereof.
 
“Intellectual Property” shall have the meaning assigned to such term in Section
5.17(b) hereof.
 
“Investment Period” means the period commencing on the Effective Date and
expiring on the date this Agreement is terminated pursuant to Article VIII
hereof.
 
“Investor” shall have the meaning assigned to such term in the preamble hereof.
 
“Investor Party” shall have the meaning assigned to such term in Section 9.1
hereof.
 
“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.
 
“Make Whole Amount” shall have the meaning assigned to such term in Section 3.9
hereof.
 
“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or condition (financial or otherwise) of the Company that is material
and adverse to the Company and its Subsidiaries, taken as a whole, and/or (iii)
any condition, occurrence, state of facts or event that would, or insofar as
reasonably can be foreseen would likely, prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under any of the Transaction Documents to which it is a party;
provided, however, that none of the following, individually or in the aggregate,
shall be taken into account in determining whether a Material Adverse Effect has
occurred or insofar as reasonably can be foreseen would likely occur:
(a) changes in conditions in the U.S. or global capital, credit or financial
markets generally, including changes in the availability of capital or currency
exchange rates, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (b) changes generally affecting the biotechnology or pharmaceutical
industries, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; and (c) any effect of the announcement of, or the consummation of the
transactions contemplated by, this Agreement and the other Transaction Documents
on the Company’s relationships, contractual or otherwise, with customers,
suppliers, vendors, bank lenders, strategic venture partners or employees.
 
 
 

--------------------------------------------------------------------------------

 
“Material Agreements” shall have the meaning assigned to such term in Section
5.19 hereof.
 
“Maximum Fixed Amount Requested” shall have the meaning assigned to such term in
Section 3.2 hereof.
 
“Multiplier” shall have the meaning assigned to such term in Section 3.3(a)
hereof.
 
“Ownership Limitation” shall have the meaning assigned to such term in Section
3.10 hereof.
 
“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.
 
“Placement Agent Engagement Letter” shall have the meaning assigned to such term
in Section 5.15 hereof.
 
“Plan” shall have the meaning assigned to such term in Section 5.24 hereof.
 
“Press Release” shall have the meaning assigned to such term in Section 2.3
hereof.
 
“Pricing Period” shall mean, with respect to each Fixed Request, a period of 10
consecutive Trading Days commencing on the Pricing Period start date set forth
in the Fixed Request Notice, or such shorter period of Trading Days as
determined in accordance with Section 3.8.
 
“Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.
 
“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.
 
“Reduction Notice” shall have the meaning assigned to such term in Section
3.8(a) hereof.
 
“Reedland” shall have the meaning assigned to such term in Section 5.15 hereof.
 
“Registrable Securities” shall have the meaning assigned to such term in the
Registration Rights Agreement.
 
 
 

--------------------------------------------------------------------------------

 
“Registration Rights Agreement” shall have the meaning assigned to such term in
the Recitals.
 
“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.
 
“Regulation D” shall have the meaning assigned to such term in the Recitals.
 
“Required Delivery Date” shall have the meaning assigned to such term in Section
10.1(iv).
 
“Restricted Period” shall have the meaning assigned to such term in Section
6.13(i) hereof.
 
“Restricted Person” shall have the meaning assigned to such term in Section
6.13(i) hereof.
 
“Restricted Persons” shall have the meaning assigned to such term in Section
6.13(i) hereof.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.
 
“Section 4(2)” shall have the meaning assigned to such term in the Recitals.
 
“Securities” means, collectively, the Shares and the Commitment Shares.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
 
“Settlement Date” shall have the meaning assigned to such term in Section 3.7
hereof.
 
“Shares” shall mean the shares of Common Stock that are and/or may be purchased
by the Investor under this Agreement pursuant to one or more Fixed Requests and
do not include the Commitment Shares.
 
“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.
 
“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.
 
“SOXA” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission thereunder.
 
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
“Threshold Price” is the lowest price at which the Company may sell Shares
during the applicable Pricing Period as set forth in a Fixed Request Notice (not
taking into account the applicable percentage discount during such Pricing
Period determined in accordance with Section 3.2); provided, however, that at no
time shall the Threshold Price be lower than $2.00 per share.
 
“Total Commitment” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the Trading Market.
 
“Trading Market” means the NASDAQ Capital Market, the NASDAQ Global Select
Market, the NASDAQ Global Market, the NYSE Amex Equities, or the New York Stock
Exchange (or any successors to any of the foregoing), whichever is at the time
the principal trading exchange or market for the Common Stock.
 
“Trading Market Limit” means 2,404,434 shares of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock (as adjusted for any
stock splits, stock combinations, stock dividends, recapitalizations and other
similar transactions that occur on or after the date of this Agreement);
provided, however, that the Trading Market Limit shall not exceed under any
circumstances that number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby without (a)
breaching the Company’s obligations under the rules and regulations of the
Trading Market or (b) obtaining stockholder approval under the applicable rules
and regulations of the Trading Market.
 
“Transaction Documents” means, collectively, this Agreement and the exhibits
hereto, the Registration Rights Agreement and each of the other agreements,
documents, certificates and instruments entered into or furnished by the parties
hereto in connection with the transactions contemplated hereby and thereby,
including, without limitation, the Disclosure Schedule.
 
“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg L.P. using the AQR function.
 
“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Alternate
Transaction, determined by using a standard Black-Scholes option-pricing model
using a reasonable and appropriate expected volatility percentage based on
applicable volatility data from an investment banking firm of nationally
recognized reputation.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A TO THE
 
COMMON STOCK PURCHASE AGREEMENT
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 17,
2010, is by and between Celsion Corporation, a Delaware corporation (the
“Company”), and Small Cap Biotech Value, Ltd., a business company incorporated
under the laws of the British Virgin Islands (the “Investor”).
 
RECITALS
 
A.           The Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to the lesser of (i) $15,000,000 of newly issued shares of the
Company’s common stock, $0.01 par value (“Common Stock”), and (ii) the Trading
Market Limit (as defined in the Purchase Agreement), as provided for therein.
 
B.           Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, the Company has issued to the Investor
the Commitment Shares (as defined in the Purchase Agreement) in accordance with
the terms of the Purchase Agreement.
 
C.           Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, and to induce the Investor to execute and
deliver the Purchase Agreement, the Company has agreed to provide the Investor
with certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the Company and the Investor hereby agree as follows:
 
1.
Definitions.

 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:
 
(a)           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.
 
(b)           “Closing Date” shall mean the date of this Agreement.
 
(c)           “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.
 
 
 

--------------------------------------------------------------------------------

 
(d)           “Effectiveness Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
earlier of (A) the 120th calendar day after the Closing Date (or the 180th
calendar day after the Closing Date in the event that such Registration
Statement is subject to review by the SEC) and (B) the fifth Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the SEC that such Registration Statement will not be reviewed or will not be
subject to further review and (ii) with respect to any additional Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the earlier of (A) the 120th calendar day following the date on which
the Company was required to file such additional Registration Statement (or the
180th calendar day after such date in the event that such Registration Statement
is subject to review by the SEC) and (B) the fifth Business Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the SEC
that such Registration Statement will not be reviewed or will not be subject to
further review.
 
(e)           “Filing Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
60th calendar day after the Closing Date and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the later of (A) the 60th calendar day following the sale of
substantially all of the Registrable Securities included in the initial
Registration Statement or the most recent prior additional Registration
Statement, as applicable, and (B) six months following the Effective Date of the
initial Registration Statement or the most recent prior additional Registration
Statement, as applicable, or such earlier date as permitted by the SEC.
 
(f)           “Person” means any person or entity, whether a natural person,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority.
 
(g)           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration of effectiveness of such Registration Statement(s) by the SEC.
 
(h)           “Registrable Securities” means (i) 2,404,434 Shares, (ii) the
Commitment Shares and (iii) any capital stock of the Company issued or issuable
with respect to such Shares or Commitment Shares, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock are converted or exchanged and shares of
capital stock of a successor entity into which the shares of Common Stock are
converted or exchanged.
 
(i)           “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale by the Investor of Registrable Securities, as such registration
statement or registration statements may be amended and supplemented from time
to time (including pursuant to Rule 462(b) under the Securities Act), including
all documents filed as part thereof or incorporated by reference therein.
 
 
 

--------------------------------------------------------------------------------

 
(j)           “Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC that may at any time permit
the Investor to sell securities of the Company to the public without
registration.
 
(k)           “Rule 415” means Rule 415 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC providing for offering
securities on a delayed or continuous basis.
 
(l)           “SEC” means the United States Securities and Exchange Commission
or any successor entity.
 
2.
Registration.

 
(a)           Mandatory Registration.  The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1, or such other form reasonably
acceptable to the Investor and Legal Counsel, covering the resale by the
Investor of Registrable Securities in an amount equal to 2,444,434 shares of
Common Stock. Such initial Registration Statement shall contain (except if
otherwise directed by the Investor) the “Selling Stockholder” and “Plan of
Distribution” sections in substantially the form attached hereto as Exhibit B.
The Company shall use its best efforts to have such initial Registration
Statement, and each other Registration Statement required to be filed pursuant
to the terms hereof, declared effective by the SEC as soon as practicable, but
in no event later than the applicable Effectiveness Deadline.
 
(b)           Legal Counsel.  Subject to Section 5 hereof, the Investor shall
have the right to select one legal counsel to review and oversee, solely on its
behalf, any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Greenberg Traurig, LLP or such other counsel as thereafter designated
by the Investor. Except as provided under Section 10.1(i) of the Purchase
Agreement, the Company shall have no obligation to reimburse the Investor for
any and all legal fees and expenses of the Legal Counsel incurred in connection
with the transactions contemplated hereby.
 
(c)           [Reserved.]
 
(d)           Sufficient Number of Shares Registered. If at any time all
Registrable Securities are not covered by the initial Registration Statement
filed pursuant to Section 2(a) as a result of Section 2(h) or otherwise, the
Company shall file with the SEC one or more additional Registration Statements
(on the short form available therefor, if applicable), so as to cover all of the
Registrable Securities not covered by such initial Registration Statement, in
each case, as soon as practicable (taking into account any Staff position with
respect to date on which the Staff will permit such additional Registration
Statement(s) to be filed with the SEC), but in no event later than the
applicable Filing Deadline for such additional Registration Statement(s). The
Company shall use its best efforts to cause such additional Registration
Statement(s) to become effective as soon as practicable following the filing
thereof with the SEC, but in no event later than the applicable Effectiveness
Deadline for such Registration Statement.
 
(e)           Piggyback Registrations. Without limiting any of the Company’s
obligations hereunder or under the Purchase Agreement, if there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans),
then the Company shall deliver to the Investor a written notice of such
determination and, if within fifteen (15) days after the date of the delivery of
such notice, the Investor shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
the Investor requests to be registered; provided, however, the Company shall not
be required to register any Registrable Securities pursuant to this Section 2(e)
that are eligible for resale pursuant to Rule 144 without restriction
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) or that are the subject of a then-effective Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 
(f)           No Inclusion of Other Securities. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement without the prior written consent of the Investor. Until the Effective
Date of the initial Registration Statement filed pursuant to Section 2(a), the
Company shall not enter into any agreement providing any registration rights to
any of its security holders. In connection with any offering involving an
underwriting of shares, the Company shall not be required under this Section 2
or otherwise to include the Registrable Securities of any Investor therein
unless such Investor accepts and agrees to the terms of the underwriting, which
shall be reasonable and customary, as agreed upon between the Company and the
underwriters selected by the Company.
 
(g)           Offering. In the event the staff of the SEC (the “Staff”) or the
SEC seeks to characterize any offering pursuant to a Registration Statement
filed pursuant to this Agreement as constituting an offering of securities that
does not permit such Registration Statement to become effective and be used for
resales by the Investor on a delayed or continuous basis under Rule 415 at
then-prevailing market prices (and not fixed prices) (or as otherwise may be
acceptable to the Investor), or if after the filing of the initial Registration
Statement with the SEC pursuant to Section 2(a), the Company is otherwise
required by the Staff or the SEC to reduce the number of Registrable Securities
included in such initial Registration Statement, then the Company shall reduce
the number of Registrable Securities to be included in such Registration
Statement (with the prior consent of the Investor and Legal Counsel as to the
specific Registrable Securities to be removed therefrom) until such time as the
Staff and the SEC shall so permit such Registration Statement to become
effective and be used as aforesaid. Notwithstanding anything in this Agreement
to the contrary, if after giving effect to the actions referred to in the
immediately preceding sentence, the Staff or the SEC does not permit such
Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be acceptable to the
Investor), the Company shall not request acceleration of the Effective Date of
such Registration Statement, the Company shall promptly (but in no event later
than 48 hours) request the withdrawal of such Registration Statement pursuant to
Rule 477 under the Securities Act, and the Effectiveness Deadline shall
automatically be deemed to have elapsed with respect to such Registration
Statement at such time as the Staff or the SEC has made a final and
non-appealable determination that the SEC will not permit such Registration
Statement to be so utilized (unless prior to such time the Company and the
Investor have received assurances from the Staff or the SEC reasonably
acceptable to Legal Counsel that a new Registration Statement filed by the
Company with the SEC promptly thereafter may be so utilized). In the event of
any reduction in Registrable Securities pursuant to this paragraph, the Company
shall file additional Registration Statements in accordance with Section 2(d)
until such time as all Registrable Securities have been included in Registration
Statements that have been declared effective and the prospectus contained
therein is available for use by the Investor.
 
 
 

--------------------------------------------------------------------------------

 
3.
Related Obligations.

 
The Company shall use its best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof, and, pursuant thereto, the Company shall have the following
obligations:
 
(a)           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities (but in no
event later than the applicable Filing Deadline) and use its best efforts to
cause such Registration Statement to become effective as soon as practicable
after such filing (but in no event later than the applicable Effectiveness
Deadline). Subject to Allowable Grace Periods, the Company shall keep each
Registration Statement effective (and the prospectus contained therein available
for use) pursuant to Rule 415 for resales by the Investor on a delayed or
continuous basis at then-prevailing market prices (and not fixed prices) at all
times until the earlier of (i) the date as of which the Investor may sell all of
the Registrable Securities required to be covered by such Registration Statement
(disregarding any reduction pursuant to Section 2(g)) without restriction
pursuant to Rule 144 and without the need for current public information as
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (ii) the date
on which the Investor shall have sold all of the Registrable Securities covered
by such Registration Statement (the “Registration Period”). Notwithstanding
anything to the contrary contained in this Agreement, the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement (1) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading and (2) will disclose (whether directly or through
incorporation by reference to other SEC filings to the extent permitted) all
material information regarding the Company and its securities. The Company shall
submit to the SEC, within two (2) Business Days after the later of the date that
(i) the Company learns that no review of a particular Registration Statement
will be made by the Staff or that the Staff has no further comments on a
particular Registration Statement (as the case may be) and (ii) the approval of
Legal Counsel is obtained pursuant to Section 3(c) (which approval shall be
immediately sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than forty-eight (48) hours
after the submission of such request.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Subject to Section 3(q) of this Agreement, the Company shall
prepare and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the Securities
Act, as may be necessary to keep each such Registration Statement effective (and
the prospectus contained therein current and available for use) at all times
during the Registration Period for such Registration Statement, and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company required to be covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Without limiting the generality of the foregoing, the
Company covenants and agrees that (i) at or before 8:30 a.m. (New York City
time) on the Trading Day immediately following each Effective Date, the Company
shall file with the SEC in accordance with Rule 424(b) under the Securities Act
the final prospectus to be used in connection with sales pursuant to the
applicable Registration Statement, and (ii) if the transactions contemplated by
any Fixed Request (as defined in the Purchase Agreement) are material to the
Company (individually or collectively with all other prior Fixed Requests, the
consummation of which have not previously been reported in any prospectus
supplement filed with the SEC under Rule 424(b) under the Securities Act or in
any periodic report filed by the Company with the SEC under the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), or if otherwise required
under the Securities Act, in each case as reasonably determined by the Company
or the Investor, then, on the first Trading Day immediately following the last
Trading Day of the Pricing Period (as defined in the Purchase Agreement) with
respect to such Fixed Request, the Company shall file with the SEC a prospectus
supplement pursuant to Rule 424(b) under the Securities Act with respect to the
applicable Fixed Request(s), disclosing the total Fixed Amount Requested (as
defined in the Purchase Agreement) or the Alternative Fixed Amount Requested (as
defined in the Purchase Agreement) (as applicable) pursuant to such Fixed
Request(s), the total number of Shares that have been (or are to be) issued and
sold to the Investor pursuant to such Fixed Request(s), the total purchase price
for the Shares subject to such Fixed Request(s), the applicable Discount
Price(s) (as defined in the Purchase Agreement) for such Shares and the net
proceeds that have been (or are to be) received by the Company from the sale of
such Shares. To the extent not previously disclosed in the prospectus or a
prospectus supplement, the Company shall disclose in its Quarterly Reports on
Form 10-Q and in its Annual Reports on Form 10-K the information described in
the immediately preceding sentence relating to any Fixed Request(s) consummated
during the relevant fiscal quarter. In the case of amendments and supplements to
any Registration Statement or prospectus which are required to be filed pursuant
to this Agreement (including, without limitation, pursuant to this Section 3(b))
by reason of the Company filing a report on Form 8-K, Form 10-Q or Form 10-K or
any analogous report under the 1934 Act, the Company shall have incorporated
such report by reference into such Registration Statement and prospectus, if
applicable, or shall file such amendments or supplements to the Registration
Statement or prospectus with the SEC on the same day on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement or prospectus, for the purpose of
incorporating such report into such Registration Statement and prospectus. The
Company consents to the use of the prospectus (including, without limitation,
any supplement thereto) included in each Registration Statement in accordance
with the provisions of the Securities Act and with the securities or “blue sky”
laws of the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as such prospectus (including, without
limitation, any supplement thereto) (or in lieu thereof, the notice referred to
in Rule 173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with resales of Registrable Securities.
 
 
 

--------------------------------------------------------------------------------

 
(c)           The Company shall (A) permit Legal Counsel to review and comment
upon (i) each Registration Statement at least five (5) Business Days prior to
its filing with the SEC and (ii) all amendments and supplements to each
Registration Statement (including, without limitation, the prospectus contained
therein) (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto or to any
prospectus contained therein in a form to which Legal Counsel reasonably
objects. The Company shall not submit a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
without the prior consent of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall promptly furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the Staff to
the Company or its representatives relating to each Registration Statement,
provided that such correspondence shall not contain any material, non-public
information regarding the Company or any of its Subsidiaries (as defined in the
Purchase Agreement), (ii) after the same is prepared and filed with the SEC, one
(1) copy of each Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by the Investor, and
all exhibits and (iii) upon the effectiveness of each Registration Statement,
one (1) copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.
 
(d)           Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall promptly furnish to the Investor, without charge,
(i) after the same is prepared and filed with the SEC, at least one (1) copy of
each any Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, all exhibits
and each preliminary prospectus, (ii) upon the effectiveness of each
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Investor may reasonably request from time to time) and
(iii) such other documents, including, without limitation, copies of any
preliminary or final prospectus, as the Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investor.
 
(e)           The Company shall use its best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by the Investor of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify Legal
Counsel and the Investor of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
(f)           The Company shall notify Legal Counsel and the Investor in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement and such prospectus contained therein
to correct such untrue statement or omission and deliver ten (10) copies of such
supplement or amendment to Legal Counsel and the Investor (or such other number
of copies as Legal Counsel or the Investor may reasonably request). The Company
shall also promptly notify Legal Counsel and the Investor in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus.  The Company shall respond as promptly as practicable to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto. Nothing in this Section 3(f) shall limit any obligation of
the Company under the Purchase Agreement.
 
(g)           The Company shall (i) use its best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement or the use of any prospectus contained therein, or the suspension of
the qualification, or the loss of an exemption from qualification, of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible time and (ii) notify Legal Counsel and the Investor of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
(h)           Upon the written request of the Investor, the Company shall make
available for inspection by (i) the Investor, (ii) legal counsel for the
Investor and (iii) one (1) firm of accountants or other agents retained by such
Investor (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
each Inspector shall agree in writing to hold in strict confidence and not to
make any disclosure (except to the Investor) or use of any Record or other
information which the Company’s board of directors determines in good faith to
be confidential, and of which determination the Inspectors are so notified,
unless (a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other Transaction Document (as defined in the Purchase
Agreement). The Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and the Investor, if any) shall be deemed to limit the Investor’s
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.
 
(i)           The Company shall hold in confidence and not make any disclosure
of information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
 
(j)           Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure
designation and quotation of all of the Registrable Securities covered by each
Registration Statement on the OTC Bulletin Board, or (iii) if, despite the
Company’s best efforts to satisfy the preceding clauses (i) or (ii) the Company
is unsuccessful in satisfying the preceding clauses (i) or (ii), without
limiting the generality of the foregoing, to use its best efforts to arrange for
at least two market makers to register with the Financial Industry Regulatory
Authority (f/k/a the National Association of Securities Dealers, Inc.) (“FINRA”)
as such with respect to such Registrable Securities. In addition, the Company
shall cooperate with the Investor and any Broker-Dealer (as defined in the
Purchase Agreement) through which the Investor proposes to sell its Registrable
Securities in effecting a filing with FINRA pursuant to FINRA Rule 5110 as
requested by the Investor. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(j).
 
 
 

--------------------------------------------------------------------------------

 
(k)           The Company shall cooperate with the Investor and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts (as the case may be) as the Investor may
reasonably request from time to time and registered in such names as the
Investor may request.  Certificates for Registrable Securities free from all
restrictive legends may be transmitted by the transfer agent to the Investor by
crediting an account at DTC as directed by the Investor.
 
(l)           If requested by the Investor, the Company shall as soon as
practicable after receipt of notice from the Investor and subject to Section
3(q) hereof, (i) incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by the Investor.
 
(m)           The Company shall use its best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.
 
(n)           The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.
 
(o)           The Company shall otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
(p)           Within one (1) Business Day after each Registration Statement
which covers Registrable Securities is declared effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investor) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
(q)           Notwithstanding anything to the contrary herein (but subject to
the last sentence of this Section 3(q)), at any time after the Effective Date of
a particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly, but in no event later
than 9:30 a.m. (New York City time) on the second Trading Day immediately prior
to the commencement of any Grace Period (except for such case where it is
impossible to provide such two-Trading Day advance notice, in which case the
Company shall provide such notice as soon as possible), notify the Investor in
writing of the (i) existence of material, non-public information giving rise to
a Grace Period (provided that in each such notice the Company shall not disclose
the content of such material, non-public information to the Investor) and the
date on which such Grace Period will begin and (ii) date on which such Grace
Period ends, provided further that (I) no Grace Period shall exceed 20
consecutive Trading Days and during any 365-day period all such Grace Periods
shall not exceed an aggregate of 60 Trading Days; provided, further, that the
Company shall not register any securities for the account of itself or any other
stockholder during any such Grace Period (other than pursuant to a registration
statement on Form S-4 or S-8), (II) the first day of any Grace Period must be at
least five Trading Days after the last day of any prior Grace Period and (III)
no Grace Period may exist during (A) the first 10 consecutive Trading Days after
the Effective Date of the particular Registration Statement or (B) the
five-Trading Day period following each Settlement Date (each, an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
such Grace Period shall begin on and include the date set forth in the notice
referred to in clause (i) above, provided that such notice is received by the
Investor not later than 9:30 a.m. (New York City time) on the second Trading Day
immediately prior to such commencement date (except for such case where it is
impossible to provide such two-Trading Day advance notice, in which case the
Company shall provide such notice as soon as possible) and shall end on and
include the later of the date the Investor receives the notice referred to in
clause (ii) above and the date referred to in such notice. The provisions of
Section 3(l) hereof shall not be applicable during the period of any Allowable
Grace Period. Upon expiration of each Grace Period, the Company shall again be
bound by the first sentence of Section 3(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary contained in this Section
3(q), the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale, and
delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, prior to the Investor’s receipt
of the notice of a Grace Period and for which the Investor has not yet settled.
 
(r)           The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of its Registrable
Securities pursuant to each Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.
Obligations of the Investor.

 
(a)           At least five Business Days prior to the first anticipated filing
date of each Registration Statement, the Company shall notify the Investor in
writing of the information the Company requires from the Investor with respect
to such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of the Investor that the
Investor shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.
 
(b)           The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.
 
(c)           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required.  Notwithstanding anything to the contrary in this Section
4(c), the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.
 
(d)           The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
5.
Expenses of Registration.

 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Indemnification.

 
(a)           In the event any Registrable Securities are included in any
Registration Statement under this Agreement, to the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Investor within the meaning of the Securities Act or the 1934 Act and each of
the directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Investor Party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (as amended or supplemented) or in any prospectus supplement or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to Section
6(c), the Company shall reimburse the Investor Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Investor Party arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Investor Party for such Investor
Party expressly for use in connection with the preparation of such Registration
Statement, prospectus or prospectus supplement or any such amendment thereof or
supplement thereto; (ii) shall not be available to the Investor to the extent
such Claim is based on a failure of the Investor to deliver or to cause to be
delivered the prospectus (as amended or supplemented) made available by the
Company (to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus (as amended or supplemented) or corrected
prospectus was timely made available by the Company pursuant to Section 3(d) and
then only if, and to the extent that, following the receipt of the corrected
prospectus no grounds for such Claim would have existed; and (iii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Investor
Party and shall survive the transfer of any of the Registrable Securities by the
Investor pursuant to Section 9.
 
 
 

--------------------------------------------------------------------------------

 
(b)           In connection with any Registration Statement in which the
Investor is participating, the Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the 1934 Act
(each, an “Company Party”), against any Claim or Indemnified Damages to which
any of them may become subject, under the Securities Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information relating to the Investor furnished to the Company by the Investor
expressly for use in connection with such Registration Statement; and, subject
to Section 6(c) and the below provisos in this Section 6(b), the Investor will
reimburse a Company Party any legal or other expenses reasonably incurred by
such Company Party in connection with investigating or defending any such Claim;
provided, however, the indemnity agreement contained in this Section 6(b) and
the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed, provided further that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 9.
 
(c)           Promptly after receipt by an Investor Party or Company Party (as
the case may be) under this Section 6 of notice of the commencement of any
action or proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Investor Party or such Company Party and the
indemnifying party (in which case, if such Investor Party or such Company Party
(as the case may be) notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the indemnifying party, provided further
that in the case of clause (iii) above the indemnifying party shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Investor Party or Company Party (as the case may be). The
Company Party or Investor Party (as the case may be) shall reasonably cooperate
with the indemnifying party in connection with any negotiation or defense of any
such action or Claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Company Party or
Investor Party (as the case may be) which relates to such action or Claim. The
indemnifying party shall keep the Company Party or Investor Party (as the case
may be) reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, the indemnifying party shall not
unreasonably withhold, delay or condition its consent.  No indemnifying party
shall, without the prior written consent of the Company Party or Investor Party
(as the case may be), consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Company Party or
Investor Party (as the case may be) of a release from all liability in respect
to such Claim or litigation, and such settlement shall not include any admission
as to fault on the part of the Company Party. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Party or Company Party (as the case may be) under this Section 6,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.
 
 
 

--------------------------------------------------------------------------------

 
(d)           No Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.
 
(e)           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
(f)           The indemnity and contribution agreements contained herein shall
be in addition to (i) any cause of action or similar right of the Company Party
or Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
 
 

--------------------------------------------------------------------------------

 
7.
Contribution.

 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by the Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that the
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.
 
8.
Reports Under the 1934 Act.

 
With a view to making available to the Investor the benefits of Rule 144, the
Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the 1934 Act so
long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit any of the Company’s obligations under the
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and
 
(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the 1934 Act, (ii) a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company with the SEC if such reports are not publicly available via
EDGAR, and (iii) such other information as may be reasonably requested to permit
the Investor to sell such securities pursuant to Rule 144 without registration.
 
9.
Assignment of Registration Rights.

 
All or any portion of the rights under this Agreement shall be automatically
assignable by the Investor to any transferee or assignee of all or any portion
of the Investor’s Registrable Securities if: (i) the Investor agrees in writing
with such transferee or assignee to assign all or any portion of such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by such transferee or assignee is restricted under the
Securities Act or applicable state securities laws if so required; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence such transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
or assignment shall have been made in accordance with the applicable
requirements of the Purchase Agreement; and (vi) such transfer or assignment
shall have been conducted in accordance with all applicable federal and state
securities laws. The term “Investor” in this Agreement shall also include all
such transferees and assignees.
 
 
 

--------------------------------------------------------------------------------

 
 
10.
Amendment of Registration Rights.

 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor,
provided that the Investor may give a waiver in writing as to itself. Any
amendment or waiver effected in accordance with this Section 10 shall be binding
upon the Investor and the Company. No such amendment or waiver (unless given
pursuant to the foregoing proviso in the case of a waiver) shall be effective to
the extent that it applies to less than all of the holders of the Registrable
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration also is offered to all of the parties to this Agreement.
 
11.
Miscellaneous.

 
(a)           Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns or is deemed to own
of record such Registrable Securities.  If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.
 
(b)           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be given in
accordance with Section 10.4 of the Purchase Agreement.
 
(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.  The Company and the Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement by the other party and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which either party may be entitled by law or
equity.
 
 
 

--------------------------------------------------------------------------------

 
(d)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e)           The Transaction Documents set forth the entire agreement and
understanding of the parties solely with respect to the subject matter thereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written, solely with respect
to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. Notwithstanding anything in this Agreement
to the contrary and without implication that the contrary would otherwise be
true, nothing contained in this Agreement shall limit, modify or affect in any
manner whatsoever (i) the conditions precedent to a Fixed Request contained in
Article VII of the Purchase Agreement, including, without limitation, the
condition precedent contained in Section 7.2(iii) thereof or (ii) any of the
Company’s obligations under the Purchase Agreement.
 
(f)           Subject to compliance with Section 9, this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
each of the parties hereto. This Agreement is not for the benefit of, nor may
any provision hereof be enforced by, any Person, other than the parties hereto,
their respective permitted successors and assigns and the Persons referred to in
Sections 6 and 7 hereof.
 
(g)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
 
 
 

--------------------------------------------------------------------------------

 
(h)           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(i)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(j)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
 
[signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
 
CELSION CORPORATION
By:
Name: __________________
Title:  __________________




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 



 
INVESTOR:
 
 
SMALL CAP BIOTECH VALUE, LTD.
By:           ____________________
Its:           ____________________

 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
______________________
 
______________________
 
______________________
 
Attention:  _____________
 
Re:           [_________________]
 
Ladies and Gentlemen:
 
[We are][I am] counsel to Celsion Corporation, a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Common Stock Purchase Agreement, dated as of June 17, 2010 (the “Purchase
Agreement”), entered into by and among the Company and the Investor named
therein (the “Holder”) pursuant to which the Company (i) will issue to the
Holder from time to time shares of the Company’s common stock, $0.01 par value
per share (the ”Common Stock”), and (ii) has issued 40,000 shares of its Common
Stock (the “Commitment Shares”). Pursuant to the Purchase Agreement, the Company
also has entered into a Registration Rights Agreement with the Holder (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the Commitment Shares, under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the Company’s obligations under the Registration Rights Agreement, on
____________ ___, 20__, the Company filed a Registration Statement on Form S-3
(File No. 333-_____________) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names the Holder as an underwriter and a selling stockholder thereunder.
 
In connection with the foregoing, based solely upon oral advice from the staff
of the SEC, the Registration Statement was declared effective under the
Securities Act on [ENTER DATE OF EFFECTIVENESS], and no stop order suspending
its effectiveness has been issued and no proceedings for that purpose have been
instituted or overtly threatened.
 
This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holder pursuant to the Registration
Statement, provided the Registration Statement remains effective.
 
 
Very truly yours,
 
[ISSUER’S COUNSEL]
 
By:_____________________
CC:           [LIST NAMES OF HOLDERS]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
SELLING STOCKHOLDER
 
This prospectus relates to the possible resale from time to time by the selling
stockholder of any or all of the shares of common stock that (i) may be issued
by us to SCBV under the Purchase Agreement and (ii) have been issued as of the
date hereof to SCBV as Commitment Shares under the terms of the Purchase
Agreement. For additional information regarding the issuance of common stock
covered by this prospectus, see “Prospectus Summary--Committed Equity Line
Financing With SCBV” above. We are registering the shares of common stock
pursuant to the provisions of the Registration Rights Agreement we entered into
with SCBV on June 17, 2010 in order to permit the selling stockholder to offer
the shares for resale from time to time. Except for the ownership of the
Commitment Shares and for the transactions contemplated by the Purchase
Agreement and the Registration Rights Agreement, SCBV has not had any material
relationship with us within the past three years.
 
The table below presents information regarding the selling stockholder and the
shares of common stock that it may offer from time to time under this
prospectus.  This table is prepared based on information supplied to us by the
selling stockholder, and reflects holdings as of _________, 2010.  As used in
this prospectus, the term “selling stockholder” includes SCBV and any donees,
pledgees, transferees or other successors in interest selling shares received
after the date of this prospectus from the selling stockholder as a gift,
pledge, or other non-sale related transfer. The number of shares in the column
“Maximum Number of Shares of Common Stock to be Offered Pursuant to this
Prospectus” represents all of the shares of common stock that the selling
stockholder may offer under this prospectus. The selling stockholder may sell
some, all or none of its shares in this offering.  We do not know how long the
selling stockholder will hold the shares before selling them, and we currently
have no agreements, arrangements or understandings with the selling stockholder
regarding the sale of any of the shares.
 
Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated
by the SEC under the Exchange Act, and includes shares of common stock with
respect to which the selling stockholder has voting and investment power.
The  percentage of shares of common stock beneficially owned by the selling
stockholder prior to the offering shown in the table below is based both on an
aggregate of ____________ shares of our common stock outstanding on ___________,
2010. Because the purchase price of the shares of common stock issuable under
the Purchase Agreement is determined on each settlement date, the number of
shares that may actually be sold by the Company under the Purchase Agreement may
be fewer than the number of shares being offered by this prospectus. The fourth
column assumes the sale of all of the shares offered by the selling stockholder
pursuant to this prospectus.
 

 
 

--------------------------------------------------------------------------------

 



 
 
 
Name of Selling Stockholder
Number of Shares of Common Stock Owned Prior to Offering
Maximum Number of Shares of Common Stock to be Offered Pursuant to this
Prospectus
Number of Shares of Common Stock Owned After Offering
 
Number
Percent
 
Number
Percent
Small Cap Biotech Value, Ltd. (4)
40,000(1)
(2)
(3)
 
(2)



[Missing Graphic Reference]
 
*      Represents beneficial ownership of less than one percent of the
outstanding shares of our common stock.
 
(1)
This number represents the 40,000 shares of common stock we issued to SCBV on
June 17, 2010 as Commitment Shares in consideration for entering into the
Purchase Agreement with us.  In accordance with Rule 13d-3(d) under the Exchange
Act, we have excluded from the number of shares beneficially owned prior to the
offering all of the shares that SCBV may be required to purchase under the
Purchase Agreement because the issuance of such shares is solely at our
discretion and is subject to certain conditions, the satisfaction of all of
which are outside of SCBV’s control, including the registration statement of
which this prospectus is a part becoming and remaining effective. Furthermore,
the maximum dollar value of each put of common stock to SCBV under the Purchase
Agreement is subject to certain agreed upon threshold limitations set forth in
the Purchase Agreement, which are based on the market price of our common stock
at the time of the draw down and, if we determine in our sole discretion, a
percentage of the daily trading volume of our common stock during the Draw Down
Period as well. Also, under the terms of the Purchase Agreement, we may not
issue shares of our common stock to SCBV to the extent that SCBV or any of its
affiliates would, at any time, beneficially own more than 9.9% of our
outstanding common stock. This beneficial ownership limitation may not be waived
by the parties.

 
(2)
Applicable percentage ownership is based on [______________] shares of our
common stock outstanding as of __________, 2010.

 
(3)
Assumes the sale of all shares being offered pursuant to this prospectus.

 
(4)
The business address of SCBV is c/o Fiduciary Services (BVI) Limited, 4th Floor,
Rodus Building, Road Reef, Road Town, Tortola, British Virgin Islands.  SCBV’s
principal business is that of an international business company.  We have been
advised that SCBV is not a member of the Financial Industry Regulatory
Authority, or FINRA, or an independent broker-dealer, and that neither SCBV nor
any of its affiliates is an affiliate or an associated person of any FINRA
member or independent broker-dealer.  Peter W. Poole is the sole director of
SCBV and has sole voting control and investment discretion over securities owned
by SCBV.  The foregoing should not be construed in and of itself as an admission
by Mr. Poole as to beneficial ownership of the securities owned by SCBV.

 
 
 
 

--------------------------------------------------------------------------------

 
PLAN OF DISTRIBUTION
 
We are registering (i) shares of common stock that may be issued by us from time
to time to SCBV under the Purchase Agreement to permit the resale of these
shares of common stock after the issuance thereof by the selling stockholder
from time to time after the date of this prospectus and (ii) shares of common
stock that have been issued as of the date hereof as Commitment Shares to SCBV
under the terms of the Purchase Agreement to permit the resale of these shares
of common stock by the selling stockholder from time to time after the date of
this prospectus. We will not receive any of the proceeds from the sale by the
selling stockholder of the shares of common stock. We will bear all fees and
expenses incident to our obligation to register the shares of common stock.
 
The selling stockholder may decide not to sell any shares of common stock. The
selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents, who may receive
compensation in the form of discounts, concessions or commissions from the
selling stockholder and/or the purchasers of the shares of common stock for whom
they may act as agent. In effecting sales, broker-dealers that are engaged by
the selling stockholder may arrange for other broker-dealers to participate.
SCBV is an “underwriter” within the meaning of the Securities Act. Any brokers,
dealers or agents who participate in the distribution of the shares of common
stock by the selling stockholder may also be deemed to be “underwriters,” and
any profits on the sale of the shares of common stock by them and any discounts,
commissions or concessions received by any such brokers, dealers or agents may
be deemed to be underwriting discounts and commissions under the Securities Act.
SCBV has advised us that it will use an unaffiliated broker-dealer to effectuate
all resales of our common stock. To our knowledge, SCBV has not entered into any
agreement, arrangement or understanding with any particular broker-dealer or
market maker with respect to the shares of common stock offered hereby, nor do
we know the identity of the broker-dealers or market makers that may participate
in the resale of the shares. Because SCBV is, and any other selling stockholder,
broker, dealer or agent may be deemed to be, an “underwriter” within the meaning
of the Securities Act, SCBV will (and any other selling stockholder, broker,
dealer or agent may) be subject to the prospectus delivery requirements of the
Securities Act and may be subject to certain statutory liabilities of the
Securities Act (including, without limitation, Sections 11, 12 and 17 thereof)
and Rule 10b-5 under the Exchange Act.
 
The selling stockholder will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The shares of common stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions, pursuant to one or more of the
following methods:
 
●
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
●
in the over-the-counter market in accordance with the rules of NASDAQ;

 
 
 

--------------------------------------------------------------------------------

 
●
  
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
●
through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

 
●
  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
●
 
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
●
  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
●
 
an exchange distribution in accordance with the rules of the applicable
exchange;

 
●
 
privately negotiated transactions;

 
●
 
broker-dealers may agree with the selling stockholder to sell a specified number
of such shares at a stipulated price per share;

 
●
  
a combination of any such methods of sale; and

 
●
 
any other method permitted pursuant to applicable law.

 
The selling stockholder may also sell shares of common stock covered by this
Prospectus pursuant to Rule 144 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), if available, rather than under this prospectus.
In addition, the selling stockholder may transfer the shares of common stock by
other means not described in this prospectus.
 
Any broker-dealer participating in such transactions as agent may receive
commissions from the selling stockholder (and, if they act as agent for the
purchaser of such shares, from such purchaser). SCBV has informed us that each
such broker-dealer will receive commissions from SCBV which will not exceed
customary brokerage commissions. Broker-dealers may agree with the selling
stockholder to sell a specified number of shares at a stipulated price per
share, and, to the extent such a broker-dealer is unable to do so acting as
agent for the selling stockholder, to purchase as principal any unsold shares at
the price required to fulfill the broker-dealer commitment to the selling
stockholder. Broker-dealers who acquire shares as principal may thereafter
resell such shares from time to time in one or more transactions (which may
involve crosses and block transactions and which may involve sales to and
through other broker-dealers, including transactions of the nature described
above and pursuant to the one or more of the methods described above) at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices, and in connection with
such resales may pay to or receive from the purchasers of such shares
commissions computed as described above. To the extent required under the
Securities Act, an amendment to this prospectus or a supplemental prospectus
will be filed, disclosing:
 
 
 

--------------------------------------------------------------------------------

 
●
  
the name of any such broker-dealers;

 
●
the number of shares involved;

 
●
the price at which such shares are to be sold;

 
●
 
the commission paid or discounts or concessions allowed to such broker-dealers,
where applicable;

 
●
 
that such broker-dealers did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, as
supplemented; and

 
●
  
other facts material to the transaction.

 
SCBV has informed us that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the common
stock. Pursuant to a requirement of the Financial Industry Regulatory Authority,
or FINRA, the maximum commission or discount and other compensation to be
received by any FINRA member or independent broker-dealer shall not be greater
than eight percent (8%) of the gross proceeds received by us for the sale of any
securities being registered pursuant to SEC Rule 415 under the Securities Act.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that the selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
Underwriters and purchasers that are deemed underwriters under the Securities
Act may engage in transactions that stabilize, maintain or otherwise affect the
price of the common stock, including the entry of stabilizing bids or syndicate
covering transactions or the imposition of penalty bids. The selling stockholder
and any other person participating in the sale or distribution of the shares of
common stock will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder (including, without limitation, Regulation
M of the Exchange Act), which may restrict certain activities of, and limit the
timing of purchases and sales of any of the shares of common stock by, the
selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making and
certain other activities with respect to the shares of common stock. In
addition, the anti-manipulation rules under the Exchange Act may apply to sales
of the shares of common stock in the market. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.
 
 
 

--------------------------------------------------------------------------------

 
We have agreed to pay all expenses of the registration of the shares of common
stock pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, SCBV will pay all selling commissions, concessions and
discounts, and other amounts payable to underwriters, dealers or agents, if any,
as well as transfer taxes an certain other expenses associated with the sale of
the shares of common stock. We have agreed to indemnify SCBV and certain other
persons against certain liabilities in connection with the offering of shares of
common stock offered hereby, including liabilities arising under the Securities
Act or, if such indemnity is unavailable, to contribute amounts required to be
paid in respect of such liabilities. SCBV has agreed to indemnify us against
liabilities under the Securities Act that may arise from any written information
furnished to us by SCBV specifically for use in this prospectus or, if such
indemnity is unavailable, to contribute amounts required to be paid in respect
of such liabilities.
 
At any time a particular offer of the shares of common stock is made by the
selling stockholder, a revised prospectus or prospectus supplement, if required,
will be distributed. Such prospectus supplement or post-effective amendment will
be filed with the Securities and Exchange Commission to reflect the disclosure
of any required additional information with respect to the distribution of the
shares of common stock. We may suspend the sale of shares by the selling
stockholder pursuant to this prospectus for certain periods of time for certain
reasons, including if the prospectus is required to be supplemented or amended
to include additional material information.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B TO THE
 
COMMON STOCK PURCHASE AGREEMENT
 
FORM OF FIXED REQUEST NOTICE
 
Reference is made to the Common Stock Purchase Agreement dated as of June 17,
2010, (the  “Purchase Agreement”) between Celsion Corporation, a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Small Cap Biotech Value, Ltd., a business company incorporated under the
laws of the British Virgin Islands. Capitalized terms used and not otherwise
defined herein shall have the meanings given such terms in the Purchase
Agreement. In accordance with and pursuant to Section 3.1 of the Purchase
Agreement, the Company hereby issues this Fixed Request Notice to exercise a
Fixed Request for the Fixed Amount Requested indicated below.
 
Fixed Amount Requested (if Alternative Fixed Amount Requested not selected):
 
Alternative Fixed Amount Requested Cap (if Alternative Fixed Amount Requested is
selected):
 
Pricing Period start date:
 
Pricing Period end date:
 
Settlement Date:
 
Fixed Request Threshold Price:
 



On behalf of the Company, the undersigned hereby certifies to the Investor that
(i) the above Fixed Amount Requested does not exceed the Maximum Fixed Amount
Requested determined in accordance with Section 3.2 of the Purchase Agreement,
(ii) the sale of Shares pursuant to this Fixed Request Notice shall not cause
the Company to sell or the Investor to purchase shares of Common Stock which,
when aggregated with all purchases made by the Investor pursuant to all prior
Fixed Request Notices issued under the Purchase Agreement, would exceed the
Aggregate Limit, and (iii) to the Company’s Knowledge, the sale of Shares
pursuant to this Fixed Request Notice shall not cause the Company to sell or the
Investor to purchase shares of Common Stock which would cause the aggregate
number of shares of Common Stock then beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by
the Investor and its Affiliates to exceed the Ownership Limitation.
 
Dated:
By:                                                       
Name
Title:
     
Address:
Facsimile No.



AGREED AND ACCEPTED
By:
Name
Title:

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C TO THE
 
COMMON STOCK PURCHASE AGREEMENT
 
CERTIFICATE OF THE COMPANY
 
CLOSING CERTIFICATE
 
_________ 20__
 
The undersigned, the [___________] of Celsion Corporation, a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
delivers this certificate in connection with the Common Stock Purchase
Agreement, dated as of June 17, 2010 (the “Agreement”), by and between the
Company and Small Cap Biotech Value, Ltd., a business company incorporated under
the laws of the British Virgin Islands (the “Investor”), and hereby certifies on
the date hereof that (capitalized terms used herein without definition have the
meanings assigned to them in the Agreement):
 
1.           Attached hereto as Exhibit A is a true, complete and correct copy
of the Certificate of Incorporation of the Company as filed with the Secretary
of State of the State of Delaware. The Certificate of Incorporation of the
Company has not been further amended or restated, and no document with respect
to any amendment to the Certificate of Incorporation of the Company has been
filed in the office of the Secretary of State of the State of Delaware since the
date shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.
 
2.           Attached hereto as Exhibit B is a true and complete copy of the
Bylaws of the Company, as amended and restated through, and as in full force and
effect on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or stockholders of the Company.
 
3.           The Board of Directors of the Company has approved the transactions
contemplated by the Transaction Documents; said approval has not been amended,
rescinded or modified and remains in full force and effect as of the date
hereof.
 
4.           Each person who, as an officer of the Company, or as
attorney-in-fact of an officer of the Company, signed the Transaction Documents
to which the Company is a party, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.
 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
 


                             By:
            Title:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D TO THE
 
COMMON STOCK PURCHASE AGREEMENT
 
COMPLIANCE CERTIFICATE
 
In connection with the issuance of shares of common stock of Celsion
Corporation, a corporation organized and existing under the laws of the State of
Delaware (the “Company”), pursuant to the Fixed Request Notice, dated
[_____________], delivered by the Company to Small Cap Biotech Value, Ltd. (the
“Investor”) pursuant to Article III of the Common Stock Purchase Agreement,
dated as of June 17, 2010, by and between the Company and the Investor (the
“Agreement”), the undersigned hereby certifies to the Investor as follows:
 
1.           The undersigned is the duly elected [_____________] of the Company.
 
2.           Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article V of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.
 
3.           The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
and the Registration Rights Agreement to be performed, satisfied or complied
with by the Company at or prior to [insert Fixed Request Exercise Date] and the
date hereof.
 
4.           The Shares issuable on the date hereof in respect of the Fixed
Request Notice referenced above shall be delivered electronically by crediting
the Investor’s or its designees’ account at DTC through its Deposit/Withdrawal
at Custodian (DWAC) system, and shall be freely tradable and transferable and
without restriction on resale. To the extent requested by the Investor pursuant
to Section 10.1(iv) under the Agreement, the legend set forth in Section
10.1(iii) has been removed from the certificate representing the Commitment
Shares in accordance with Section 10.1(iv) of the Agreement.
 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
 
The undersigned has executed this Certificate this [___] day of [___________],
20[__].
 


 
By:                                                                        
Name:                                                                        
Title:                                                                        


 
 

--------------------------------------------------------------------------------

 
